 



Exhibit 10.2
EXECUTION COPY
 
$200,000,000
SECOND LIEN CREDIT AGREEMENT
among
VELO HOLDINGS INC.,
as a Guarantor,
VELO ACQUISITION INC.,
as Initial Borrower,
VERTRUE INCORPORATED,
as Company or Surviving Borrower, as applicable,
The Several Lenders from Time to Time Parties Hereto,
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent and Collateral Agent,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
and
LEHMAN BROTHERS INC.
and
J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners
Dated as of August 16, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS
    1  
 
       
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    26  
 
       
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
    27  
 
       
2.1 Commitments
    27  
2.2 Procedure for Borrowing
    27  
2.3 [Reserved]
    27  
2.4 Repayment of Loans
    27  
2.5 Optional Prepayments
    28  
2.6 Mandatory Prepayments
    29  
2.7 Conversion and Continuation Options
    30  
2.8 Minimum Amounts and Maximum Number of Eurodollar Tranches
    31  
2.9 Interest Rates and Payment Dates
    31  
2.10 Computation of Interest and Fees
    32  
2.11 Inability to Determine Interest Rate
    32  
2.12 Pro Rata Treatment and Payments
    32  
2.13 Requirements of Law
    34  
2.14 Taxes
    35  
2.15 Indemnity
    37  
2.16 Illegality
    38  
2.17 Mitigation of Costs; Change of Lending Office
    38  
2.18 Replacement of Lenders
    38  
2.19 Fees
    39  
 
       
SECTION 3. REPRESENTATIONS AND WARRANTIES
    39  
 
       
3.1 Financial Condition
    39  
3.2 No Change
    40  
3.3 Existence; Compliance with Law
    40  
3.4 Corporate Power; Authorization; Enforceable Obligations
    40  
3.5 No Legal Bar
    41  
3.6 No Material Litigation
    41  
3.7 No Default
    41  
3.8 Ownership of Property; Liens
    41  
3.9 Intellectual Property
    42  
3.10 Taxes
    42  
3.11 Federal Regulations
    42  
3.12 ERISA
    42  
3.13 Investment Company Act
    43  
3.14 Subsidiaries
    43  
3.15 Environmental Matters
    43  
3.16 Accuracy of Information, etc.
    43  
3.17 Security Documents
    44  
3.18 Solvency
    45  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 4. CONDITIONS PRECEDENT
    45  
 
       
SECTION 5. AFFIRMATIVE COVENANTS
    48  
 
       
5.1 Financial Statements
    48  
5.2 Certificates; Other Information
    49  
5.3 Payment of Obligations
    50  
5.4 Conduct of Business and Maintenance of Existence, etc.; Compliance
    51  
5.5 Maintenance of Property; Insurance
    51  
5.6 Inspection of Property; Books and Records; Discussions
    51  
5.7 Notices
    52  
5.8 Additional Collateral, etc.
    53  
5.9 Further Assurances
    55  
5.10 Use of Proceeds
    55  
5.11 Post-Closing Undertakings
    55  
 
       
SECTION 6. NEGATIVE COVENANTS
    56  
 
       
6.1 Indebtedness
    56  
6.2 Liens
    58  
6.3 Fundamental Changes
    60  
6.4 Dispositions of Property
    61  
6.5 Restricted Payments
    63  
6.6 Investments
    64  
6.7 Optional Payments and Modifications of Certain Debt Instruments
    67  
6.8 Transactions with Affiliates
    67  
6.9 Sales and Leasebacks
    67  
6.10 Changes in Fiscal Periods
    68  
6.11 Negative Pledge Clauses
    68  
6.12 Clauses Restricting Subsidiary Distributions
    68  
6.13 Lines of Business
    69  
6.14 Limitation on Hedge Agreements
    69  
6.15 Limitation on Activities of Holdings
    69  
6.16 Consolidated Total Leverage Ratio
    70  
 
       
SECTION 7. EVENTS OF DEFAULT
    71  
 
       
SECTION 8. THE AGENTS
    74  
 
       
8.1 Appointment
    74  
8.2 Delegation of Duties
    74  
8.3 Exculpatory Provisions
    74  
8.4 Reliance by the Agents
    75  
8.5 Notice of Default
    75  
8.6 Non-Reliance on Agents and Other Lenders
    75  
8.7 Indemnification
    76  
8.8 Agent in Its Individual Capacity
    76  
8.9 Successor Agents
    76  

ii



--------------------------------------------------------------------------------



 



              Page  
8.10 Authorization to Release Liens and Guarantees
    77  
8.11 Arranger and Other Agents
    77  
 
       
SECTION 9. MISCELLANEOUS
    77  
 
       
9.1 Amendments and Waivers
    77  
9.2 Notices
    79  
9.3 No Waiver; Cumulative Remedies
    80  
9.4 Survival of Representations and Warranties
    81  
9.5 Payment of Expenses; Indemnification
    81  
9.6 Successors and Assigns; Participations and Assignments
    82  
9.7 Adjustments; Set-off
    84  
9.8 Counterparts
    85  
9.9 Severability
    85  
9.10 Integration
    85  
9.11 GOVERNING LAW
    85  
9.12 Submission to Jurisdiction; Waivers
    86  
9.13 Acknowledgments
    86  
9.14 Confidentiality
    87  
9.15 Release of Collateral and Guarantee Obligations; Subordination of Liens
    87  
9.16 Accounting Changes
    88  
9.17 WAIVERS OF JURY TRIAL
    88  
9.18 USA PATRIOT ACT
    89  
9.19 Intercreditor Agreement
    89  
9.20 Delivery of Lender Addenda
    89  

iii



--------------------------------------------------------------------------------



 



      SCHEDULES:      
3.1
  Obligations
3.4
  Consents, Authorizations, Filings and Notices
3.8A
  Excepted Property
3.8B
  Owned Real Property
3.14
  Subsidiaries
3.17(a)
  UCC Filing Jurisdictions
6.1(d)
  Existing Indebtedness
6.2(f)
  Existing Liens
6.6
  Existing Investments
6.11
  Existing Negative Pledge Clauses
6.12
  Existing Clauses Restricting Subsidiary Distributions

      EXHIBITS:      
A
  Form of Guarantee and Collateral Agreement
B
  Form of Compliance Certificate
C
  Form of Closing Certificate
D
  Form of Assignment and Assumption
E
  Form of Exemption Certificate
F
  Form of Solvency Certificate
G
  Form of Lender Addendum
H
  Form of Prepayment Option Notice
I
  Form of Intercreditor Agreement
J
  Form of Promissory Note

iv



--------------------------------------------------------------------------------



 



     SECOND LIEN CREDIT AGREEMENT, dated as of August 16, 2007, among VELO
HOLDINGS INC., a Delaware corporation (“Holdings”), VELO ACQUISITION INC., a
Delaware corporation (the “Initial Borrower”), VERTRUE INCORPORATED, a Delaware
corporation (the “Company” or the “Surviving Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), LEHMAN COMMERCIAL PAPER INC., as Administrative Agent
and Collateral Agent, JPMORGAN CHASE BANK, N.A., as syndication agent (in such
capacity, the “Syndication Agent”), and LEHMAN BROTHERS INC. and J.P. MORGAN
SECURITIES INC., as Joint Lead Arrangers and Joint Bookrunners.
     The parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
     1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
     “91/4% Senior Notes”: 91/4% Senior Notes due 2014 issued pursuant to the
91/4% Senior Notes Indenture.
     “91/4% Senior Notes Indenture”: that certain Indenture dated as of
April 13, 2004 among Memberworks Incorporated, the guarantors party thereto and
LaSalle Bank National Association, as Trustee, pursuant to which the 91/4%
Senior Notes were issued.
     “ABR”: for any day, a rate per annum equal to the greater of (a) the Prime
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1%. For purposes hereof: “Prime Rate” shall mean the prime
lending rate as set forth on the British Banking Association Reuters Page 5 (or
such other comparable page as may, in the reasonable opinion of the
Administrative Agent, replace such page for the purpose of displaying such
rate), as in effect from time to time. Any change in the ABR due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.
     “ABR Loans”: Loans the rate of interest applicable to which is based upon
the ABR.
     “Account Control Agreement”: the Securities Account Control Agreement dated
as of the date hereof among the Surviving Borrower, LaSalle Bank National
Association, as depositary, and Lehman Commercial Paper Inc. as Collateral Agent
and as collateral agent under the First Lien Loan Documents.
     “Accounting Changes”: as defined in Section 9.16.
     “Acquisition”: as defined in the definition of “Permitted Acquisition”.

 



--------------------------------------------------------------------------------



 



     “Acquisition Agreement”: the Agreement and Plan of Merger, dated as of
March 22, 2007, by and among Holdings, the Initial Borrower and the Surviving
Borrower.
     “Acquisition Transactions”: the Merger and the other transactions
contemplated by the Acquisition Agreement.
     “Administrative Agent”: Lehman Commercial Paper Inc., as the administrative
agent for the Lenders under this Agreement and the other Second Lien Loan
Documents, together with any of its successors and permitted assigns.
     “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly to direct or cause the direction of the management
and policies of such Person, in either case whether by contract or otherwise.
     “Agents”: the collective reference to the Collateral Agent and the
Administrative Agent.
     “Agreed Purposes”: as defined in Section 9.14.
     “Agreement”: this Second Lien Credit Agreement, as amended, supplemented or
otherwise modified from time to time.
     “Annual Operating Budget”: as defined in Section 5.2(b).
     “Applicable Margin”: for any day, with respect to (i) ABR Loans, 6.00% and
(ii) Eurodollar Loans, 7.00%.
     “Applicable Percentage”: as to any Lender at any time, the percentage which
the sum of such Lender’s Commitments then constitutes of the aggregate
Commitments (or, at any time after the Closing Date, the percentage which the
aggregate principal amount of such Lender’s Loans then outstanding constitutes
of the aggregate principal amount of the Loans then outstanding).
     “Approved Fund”: as defined in Section 9.6(b).
     “Asset Sale”: any Disposition of Property or series of related Dispositions
of Property by the Borrower or any Subsidiary (excluding (i) any operating lease
entered into in the ordinary course of business, (ii) any such Disposition
permitted by clause (a), (b), (c) (except as it relates to Section 6.3(d)), (d),
(g), (h), (i), (j), (k), (l), (m) and (n) of Section 6.4) and (iii) any such
Disposition which is a Recovery Event) which yields Net Cash Proceeds to any
Loan Party (valued at the then current principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000; provided, however, to the extent that any Disposition of Property
would have constituted an Asset Sale, but for the fact that the fair market
value of such Disposition was less than $5,000,000 (a “Below Threshold Asset
Sale”), then at such time as the

2



--------------------------------------------------------------------------------



 



aggregate fair market value of all Below Threshold Asset Sales occurring
subsequent to the Closing Date equals $15,000,000, each additional Below
Threshold Asset Sale will be deemed to constitute an Asset Sale for all purposes
hereunder.
     “Assignee”: as defined in Section 9.6(b).
     “Assignment and Assumption”: an Assignment and Assumption, substantially in
the form of Exhibit D.
     “Available Excess Amount”: the sum of (a) the aggregate cumulative amount,
not less than zero, of Excess Cash Flow for all fiscal years ending after the
Closing Date that is not required pursuant to the provisions of Section 2.12(c)
of the First Lien Credit Agreement to be applied to the prepayment of the term
loans under the First Lien Credit Agreement and (b) the Net Cash Proceeds
received after the Closing Date from any Equity Issuance (other than
Disqualified Capital Stock or Specified Equity Contributions) which (in the case
of any such Equity Issuance by Holdings) have been contributed to the Borrower
in cash in exchange for common or preferred equity (which is not Disqualified
Capital Stock) and, in each case, that has not been previously expended pursuant
to Section 6.6(n) (or if expended pursuant to Section 6.6(n), an amount equal to
the return on such Investment, not to exceed the original amount of such
Investment).
     “Bank Product Agreements” means any agreements entered into from time to
time by the Company or any Subsidiary with any Lender or any Affiliate of a
Lender in connection with Bank Products.
     “Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by the Company or any
Subsidiary to any Lender or any Affiliate of a Lender pursuant to or evidenced
by the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising; provided that the aggregate amount of such
obligations shall not exceed $10,000,000 at any time.
     “Bank Products” means any of the following services or facilities extended
to the Company or any Subsidiary by any Lender or any Affiliate of a Lender:
(a) credit cards, (b) debit cards, (c) purchase cards, (d) ACH transactions or
(e) cash management, including controlled disbursements, accounts or services.
     “Benefitted Lender”: as defined in Section 9.7(a).
     “Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
     “Borrower”: (a) at any time prior to the consummation of the Merger, the
Initial Borrower and (b) upon and at any time after the consummation of the
Merger, the Surviving Borrower.
     “Borrower Intellectual Property”: as defined in Section 3.9

3



--------------------------------------------------------------------------------



 



     “Borrowing Date”: any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.
     “Business”: the business and any services, activities or businesses
incidental or directly related or similar to any business or line of business
engaged in by the Company or its Subsidiaries as of the Closing Date or any
business or business activity that is a reasonable extension, development or
expansion thereof or ancillary thereto.
     “Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
     “Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease but excluding any amount representing capitalized
interest) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) which are
required to be capitalized under GAAP on a balance sheet of such Person;
provided that in any event the term “Capital Expenditures” shall exclude:
(i) expenditures for leasehold improvements for which such Person is reimbursed
or receives a credit and (ii) expenditures to the extent they are made with the
proceeds of any equity contributions (other than Specified Equity Contributions
and in respect of Disqualified Capital Stock) made to the Borrower after the
Closing Date.
     “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
     “Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation).
     “Cash Equivalents”: (a) direct obligations issued by, or unconditionally
guaranteed by, the United States government or issued by any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within one year from the date of acquisition; (b) certificates of deposit, time
deposits, eurodollar time deposits or overnight bank deposits having maturities
of one year or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof having combined capital and surplus of not less than $500,000,000;
(c) commercial paper of an issuer rated at least A-2 by S&P or P-2 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within one year from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the

4



--------------------------------------------------------------------------------



 



requirements of clause (b) of this definition, having a term of not more than
30 days with respect to securities issued or fully guaranteed or insured by the
United States government; (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States (including any auction rate
security resetting not more than one year from the prior reset date), by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; and (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of any of clauses (a) through (f) of this
definition; or (h) money market funds that (i) purport to comply generally with
the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, as amended, (ii) are rated AAA by S&P or Aaa by Moody’s or carrying an
equivalent rating by a nationally recognized rating agency, and (iii) have
portfolio assets of at least $5,000,000,000.
     “Certificated Security”: as defined in the Guarantee and Collateral
Agreement.
     “Chattel Paper”: as defined in the Guarantee and Collateral Agreement.
     “Closing Date”: the date on which the conditions precedent set forth in
Section 4 shall have been satisfied and the Loans hereunder shall have been
funded, which date is August 16, 2007.
     “Closing Date Material Adverse Effect”: a material adverse effect on
(x) the financial condition, properties, assets, liabilities, business or
results of operations of the Company and its Subsidiaries taken as a whole or
(y) the ability of the Company to timely perform its obligations under, and
consummate the transactions contemplated by, the Acquisition Agreement;
provided, however, that a determination of whether there has been a Closing Date
Material Adverse Effect under clause (x) above shall not take into account any
effect to the extent resulting from:
     (A) changes after the date hereof in the economy or financial markets
generally in the United States or other countries in which the Company or any of
its Subsidiaries conduct operations or that are the result of acts of war or
terrorism;
     (B) changes after the date hereof that are the result of factors generally
affecting any industry in which the Company or any of its Subsidiaries operate;
     (C) any loss or threatened loss of, or adverse change or threatened adverse
change in, the relationship of the Company or any of its Subsidiaries with its
customers, employees, financing sources or suppliers caused by the announcement
or pendency thereafter of the transactions contemplated by the Acquisition
Agreement, including any litigation or other proceeding arising therefrom, any
change in the Company’s credit ratings (provided that this credit rating
exception shall not prevent or

5



--------------------------------------------------------------------------------



 



otherwise affect a determination that any change, effect, circumstance or
development underlying such change in credit ratings has resulted in, or
contributed to, a Closing Date Material Adverse Effect);
     (D) any actions taken by the Company and its Subsidiaries in accordance
with the terms of the Acquisition Agreement to obtain approval under applicable
antitrust or competition laws for consummation of the Merger;
     (E) changes in any Laws or GAAP or official interpretation thereof after
the date hereof;
     (F) any failure by the Company to meet any estimates of revenues or
earnings for any period ending on or after the date of the Acquisition
Agreement, provided that the exception in this clause shall not prevent or
otherwise affect a determination that any change, effect, circumstance or
development underlying such failure has resulted in, or contributed to, a
Closing Date Material Adverse Effect; and
     (G) after the date hereof a decline in the price or trading volume of the
Company’s common stock, provided that the exception in this clause shall not
prevent or otherwise affect a determination that any change, effect,
circumstance or development underlying such decline has resulted in, or
contributed to, a Closing Date Material Adverse Effect.
Unless, in the case of the foregoing clauses (A), (B) and (E), such changes have
a materially disproportionate effect on the Company and its Subsidiaries, taken
as a whole, when compared to other companies in the same industries in which the
Company or its Subsidiaries operate.
     “Code”: the Internal Revenue Code of 1986, as amended from time to time.
     “Collateral”: as defined in the Guarantee and Collateral Agreement.
     “Collateral Agent”: LCPI, in its capacity as collateral agent for the
Secured Parties under the Second Lien Security Documents and any of its
successors and permitted assigns.
     “Commitment”: as to any Lender, the obligation of such Lender to make a
Loan to the Borrower in a principal amount not to exceed the amount set forth
under the heading “Commitment” opposite such Lender’s name on the Lender
Addendum delivered by such Lender, or, as the case may be, in the Assignment and
Assumption pursuant to which such Lender became a party hereto. The original
aggregate amount of the Commitments is $200,000,000.
     “Committed Reinvestment Amount”: as defined in the definition of
“Reinvestment Prepayment Amount”.
     “Commonly Controlled Entity”: an entity, whether or not incorporated, that
is under common control with Holdings within the meaning of Section 4001 of
ERISA.

6



--------------------------------------------------------------------------------



 



     “Commonly Controlled Plan”: as defined in Section 3.12(b).
     “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.
     “Confidential Information”: as defined in Section 9.14.
     “Confidential Information Memorandum”: the Confidential Information
Memorandum dated June 2007 and furnished to the Lenders.
     “Consolidated Current Assets”: at any date, all amounts (other than cash,
Cash Equivalents and Foreign Cash Equivalents) that would, in conformity with
GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Holdings, the Borrower and its
Subsidiaries at such date.
     “Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings,
the Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Indebtedness of Holdings, the Borrower and its Subsidiaries and
(b) without duplication, all Indebtedness consisting of revolving loans or
swingline loans made under the First Lien Credit Agreement, to the extent
otherwise included therein.
     “Consolidated EBITDA”: of any Person for any period, Consolidated Net
Income of such Person and its Subsidiaries for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax (or any
alternative tax in lieu thereof) expense (including state franchise and similar
taxes), (b) Consolidated Net Interest Expense of such Person and its
Subsidiaries, amortization or writeoff of debt discount and debt issuance costs
and commissions, discounts and other fees and charges associated with
Indebtedness (including commitment and administrative fees and charges with
respect to the Loans made hereunder and the loans and other credit extensions
under the First Lien Credit Agreement), (c) depreciation and amortization
expense, (d) amortization, impairment of intangibles and other non-cash charges
(including, but not limited to, goodwill) and organization costs, (e) any
extraordinary, unusual or non-recurring expenses or losses, (f) stock-option or
employee benefits based and other equity-based compensation expenses,
(g) transaction costs, fees and expenses incurred within 12 months of the
Closing Date relating to the Acquisition Transactions, the transactions
contemplated hereby and by the First Lien Loan Documents (including any
amendments or waivers of the First Lien Loan Documents or the Second Lien Loan
Documents), and those payable in connection with the sale of Capital Stock,
(h) all fees and expenses paid pursuant to the Management Agreement,
(i) proceeds from any business interruption insurance (in the case of this
clause (i) to the extent not reflected as revenue or income in such statement of
such Consolidated Net Income), (j) to the extent actually reimbursed in cash,
expenses incurred to the extent covered by indemnification provisions in any
agreement in connection with the Acquisition Transactions or a Permitted
Acquisition, (k) any call premium (or original issue discount) expenses or
losses associated with the repurchase or repayment of Indebtedness, (l) the
amount of any restructuring charges or

7



--------------------------------------------------------------------------------



 



reserves deducted in such period in computing Consolidated Net Income and
incurred within 12 months of the date on which the transaction relating to such
restructuring charges or reserves is consummated (which, for the avoidance of
doubt, shall include retention, severance, systems establishment cost, excess
pension charges, contract termination costs, future lease commitments, and costs
to consolidate facilities and relocate employees), (m) any non-cash charges,
expenses or losses (including any impairment charges and the impact of purchase
accounting, including, but not limited to, the amortization of inventory
step-up) reducing Consolidated Net Income for such period (excluding any such
charge that represents an accrual or reserve for a cash expenditure for a future
period), (n) all losses realized upon the Disposition of properties or assets
which are not sold or otherwise disposed of in the ordinary course of business
and (o) any loss from discontinued operations and any loss on disposal of
discontinued operations in accordance with GAAP or if otherwise reasonably
acceptable to the Administrative Agent, minus, to the extent included in the
statement of such Consolidated Net Income for such period, the sum of (a) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (b) any non-cash items increasing
Consolidated Net Income for such Person for such period (excluding any items
which represent the reversal of any accrual of, or cash reserve for, anticipated
cash charges made in any prior period or which will result in the receipt of
cash in a future period), all as determined on a consolidated basis; provided
that for purposes of calculating Consolidated EBITDA of Holdings, the Borrower
and its Subsidiaries for any period, (A) the Consolidated EBITDA of any Person
acquired by Holdings, the Borrower or its Subsidiaries during such period shall
be included on a pro forma basis for such period (but assuming the consummation
of such acquisition and the incurrence or assumption of any Indebtedness in
connection therewith occurred on the first day of such period, and assuming any
synergies and cost savings to the extent certified by a Responsible Officer of
Holdings as having been determined in good faith to be reasonably anticipated to
be realizable within 12 months following such acquisition, provided that the
aggregate amount of such synergies and cost savings shall not for any period
exceed 10% of the Borrower’s Consolidated EBITDA for the applicable period,
prior to giving pro forma effect to such synergies and cost savings) and (B) the
Consolidated EBITDA of any Person Disposed of by Holdings, the Borrower or its
Subsidiaries during such period shall be excluded for such period (assuming the
consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period). For purposes of
determining compliance with the financial covenant set forth in Section 6.16
only (and not any other provision of this Agreement, including any such other
provision that utilizes a calculation of Consolidated EBITDA), (i) any cash
common equity contribution or (ii) any other equity contribution on terms
reasonably acceptable to the Administrative Agent (that does not constitute
Disqualified Capital Stock), in each case made by Holdings or any of the other
direct or indirect equityholders of the Borrower to the Borrower, on or after
the first day of any fiscal quarter and prior to the day that is 10 Business
Days after the day on which financial statements are required to be delivered
for such fiscal quarter (it being understood that each such contribution shall
be credited with respect to only one fiscal quarter; provided that such credit
shall be effective as to such fiscal quarter for all periods in which such
fiscal quarter is included) will, at the request of the Borrower, be deemed to
increase, dollar for dollar, Consolidated EBITDA for such fiscal quarter for the
purposes of determining compliance

8



--------------------------------------------------------------------------------



 



with such financial covenant at the end of such fiscal quarter and applicable
subsequent periods (any such equity contribution so included in the calculation
of Consolidated EBITDA, a “Specified Equity Contribution”); provided that (a) in
each four fiscal quarter period there shall be a period of at least two fiscal
quarters in which no Specified Equity Contribution is made, (b) the amount of
any Specified Equity Contribution shall be no greater than the amount required
to cause the Loan Parties to be in compliance with the financial covenant set
forth in Section 6.16 and (c) all Specified Equity Contributions shall be
disregarded for purposes of determining any baskets or other amounts with
respect to any other covenants contained in this Agreement. For the purpose of
determining the Consolidated Total Leverage Ratio for the period of four
consecutive quarters ended September 30, 2007, December 31, 2007, March 31, 2008
and June 30, 2008, Consolidated EBITDA of Holdings for (A) the fiscal quarters
ended on September 30, 2006, December 31, 2006 and March 31, 2007 shall be
deemed to be equal to $22,200,000, $27,000,000 and $27,000,000, respectively,
(B) the fiscal quarter ended on June 30, 2007 shall be deemed to be equal to
$37,700,000 until the financial statements required to be delivered pursuant to
Section 5.1(a)(i) are delivered, whereupon the Consolidated EBITDA of Holdings
with respect to the fiscal quarter ended June 30, 2007 shall be equal to the
actual Consolidated EBITDA of the Company for such period and (C) the fiscal
quarter ended on September 30, 2007 shall be the sum of the Consolidated EBITDA
of the Company from the beginning of such period until the Closing Date plus the
Consolidated EBITDA of Holdings from the Closing Date until the end of such
period.
     “Consolidated Net Income”: of any Person for any period, the consolidated
net income (or loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that in
calculating Consolidated Net Income of Holdings, the Borrower and its
consolidated Subsidiaries for any period, there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary or
is merged into or consolidated with the Borrower or any of its Subsidiaries and
(b) the income (or deficit) of any Person (other than a Subsidiary) in which
Holdings, the Borrower or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by Holdings, the
Borrower or such Subsidiary in the form of dividends or similar distributions
(which dividends and distributions shall be included in the calculation of
Consolidated Net Income). Notwithstanding the foregoing, the initial and ongoing
effect of any after-tax non-cash gains or losses resulting from any
amortization, write-up, write-down or write-off of assets or liabilities
(including intangible assets, goodwill, deferred revenue, deferred marketing and
deferred financing costs as a result of purchase accounting adjustments) in
connection with the Acquisition Transactions or any future Permitted
Acquisition, Disposition, merger, consolidation or similar transaction or any
other non-cash impairment charges incurred subsequent to the Closing Date
resulting from the application at SFAS Nos. 141, 142 or 144 (excluding any
non-cash item to the extent that it represents an accrual of or reserve for cash
expenditures in any future period except to the extent such item is subsequently
reversed) shall be excluded from Consolidated Net Income.
     “Consolidated Net Interest Expense”: of any Person for any period,
(a) total cash interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Subsidiaries for such period with respect to
all outstanding Indebtedness of such Person and its Subsidiaries, minus (b) the
sum of (i) total cash interest income of such Person and its Subsidiaries for
such period (other than any interest income of such Person and its

9



--------------------------------------------------------------------------------



 



Subsidiaries accruing as a result of loans made in the ordinary course of
business to customers in connection with the business of MCM), in each case
determined in accordance with GAAP plus (ii) any one-time financing fees (to the
extent included in such Person’s consolidated interest expense for such period),
including, with respect to Holdings, those paid in connection with the
transactions occurring on the Closing Date or in connection with any amendment
hereof or of the First Lien Credit Agreement. For purposes of the foregoing,
interest expense of any Person shall be determined after giving effect to any
net payments made or received by such Person with respect to interest rate Hedge
Agreements (other than early termination payments) permitted hereunder.
     “Consolidated Total Debt”: at any date, (a) the aggregate principal amount
of all Funded Debt of Holdings, the Borrower and its Subsidiaries at such date,
in each case determined on a consolidated basis in accordance with GAAP minus
(b) the amount in the Convertible Notes Escrow Account (up to an amount equal to
the amount of Convertible Notes which have not been repurchased or converted
into equity) on such date.
     “Consolidated Total Leverage Ratio”: as at the last day of any period of
four consecutive fiscal quarters of Holdings, the ratio of (a) Consolidated
Total Debt on such day to (b) Consolidated EBITDA of Holdings, the Borrower and
its Subsidiaries for such period.
     “Consolidated Working Capital”: at any date, the difference of
(a) Consolidated Current Assets on such date less (b) Consolidated Current
Liabilities on such date.
     “Continuing Directors”: the directors of Holdings on the Closing Date and
each other director of Holdings, if, such other director’s nomination for
election to the board of directors of Holdings is recommended by at least 51% of
the then Continuing Directors or such other director receives the vote of the
Sponsor and its Affiliates (excluding any portfolio companies of the Sponsor) in
his or her election by the shareholders of Holdings.
     “Contractual Obligation”: as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
     “Convertible Notes”: the Convertible 5.5% Senior Subordinated Notes due
2010 issued pursuant to the Convertible Notes Indenture.
     “Convertible Notes Escrow Account”: as defined in Section 5.10.
     “Convertible Notes Indenture”: that certain Indenture dated as of
September 30, 2003 between Memberworks Incorporated and Deutsche Bank Trust
Company Americas, as Trustee, pursuant to which the Convertible Notes were
issued.
     “Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

10



--------------------------------------------------------------------------------



 



     “Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.
     “Disqualified Capital Stock”: Capital Stock that (a) requires the payment
of any dividends (other than dividends payable solely in shares of Qualified
Capital Stock) prior to the date that is 91 days after the latest final
scheduled maturity date of the Loans, (b) matures or is mandatorily redeemable
or subject to mandatory repurchase or redemption or repurchase at the option of
the holders thereof, in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise (including as the result of a failure to maintain or achieve any
financial performance standards), prior to the date that is 91 days after the
latest final scheduled maturity date of the Loans (other than (i) upon payment
in full of the Obligations (other than indemnification and other contingent
obligations not yet due and owing) or (ii) upon a “change in control”; provided
that any payment required pursuant to this clause (ii) is contractually
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent) or (c) are convertible or
exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Capital Stock or other assets other than Qualified Capital Stock.
     “Dollars” and “$”: dollars in lawful currency of the United States.
     “Domestic Subsidiary”: any direct or indirect Subsidiary organized under
the laws of any jurisdiction within the United States other than any such
Subsidiary directly owned by a Foreign Subsidiary but only to the extent that
such Subsidiary becoming a Subsidiary Guarantor could result in adverse tax
consequences.
     “Environmental Laws”: any and all applicable laws, rules, orders,
regulations, statutes, ordinances, codes or decrees (including, without
limitation, common law) of any Governmental Authority, regulating, relating to
or imposing liability or standards of conduct concerning protection of the
environment, as have been, are now, or at any time hereafter are, in effect.
     “Environmental Liability”: any claim, action, suit, judgment or order under
or relating to any Environmental Law for any damages, injunctive relief, losses,
fines, penalties, fees, expenses (including reasonable fees and expenses of
attorneys and consultants) or costs, whether contingent or otherwise, including
those arising from or relating to: (a) compliance or non-compliance with any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Materials of Environmental Concern, (c) exposure to
any Materials of Environmental Concern, (d) the Release of any Materials of
Environmental Concern or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
     “Equity Financing”: as defined in Section 4(c)(ii).
     “Equity Issuance”: any issuance by Holdings or the Borrower or any
Subsidiary Guarantor of its Capital Stock in a public or private offering.

11



--------------------------------------------------------------------------------



 



     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.
     “Escrow Agreement”: the Security and Escrow Agreement dated as of the date
hereof among the Surviving Borrower, LaSalle Bank National Association, as
escrow agent, and Lehman Commercial Paper Inc. as Collateral Agent and as
collateral agent under the First Lien Loan Documents.
     “Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
     “Eurodollar Base Rate”: with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on Reuters Page LIBOR01 as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period.
In the event that such rate does not appear on Reuters Page LIBOR01 (or
otherwise on the Reuters screen), the “Eurodollar Base Rate” for purposes of
this definition shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be reasonably
selected by the Administrative Agent.
     “Eurodollar Loan”: Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
     “Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements
     “Event of Default”: any of the events specified in Section 7; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
     “Excess Cash Flow”: for any fiscal year of Holdings,
     (a) the sum, without duplication, of
     (i) Consolidated Net Income for such fiscal year,
     (ii) the amount of all non-cash charges (including depreciation,
amortization and deferred tax expense) deducted in arriving at such Consolidated
Net Income,

12



--------------------------------------------------------------------------------



 



     (iii) the amount of the decrease, if any, in Consolidated Working Capital
for such fiscal year and
     (iv) the aggregate net amount of non-cash loss on the Disposition of
Property by Holdings, the Borrower and its Subsidiaries during such fiscal year
(other than sales of inventory in the ordinary course of business), to the
extent deducted in arriving at such Consolidated Net Income,
     minus (b) the sum, without duplication (including, in the case of clauses
(ii) and (viii) below, duplication across periods; provided that all or any
portion of the amounts referred to in clauses (ii) and (viii) below with respect
to a period may be applied in the determination of Excess Cash Flow for any
subsequent period to the extent such amounts did not previously result in a
reduction of Excess Cash Flow in any prior period), of
     (i) the amount of all non-cash gains or credits included in arriving at
such Consolidated Net Income (including, without limitation, credits included in
the calculation of deferred tax assets and liabilities),
     (ii) the aggregate amount actually paid by Holdings, the Borrower and its
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
and Permitted Acquisitions (other than to the extent any such Capital
Expenditure or Permitted Acquisition is made with the proceeds of an Equity
Issuance, new long-term indebtedness for borrowed money or with the proceeds of
any Reinvestment Deferred Amount),
     (iii) the aggregate amount of all non-optional payments of Indebtedness
(including, without limitation, the Loans and the Term Loans (as defined in the
First Lien Credit Agreement)) of Holdings, the Borrower and its Subsidiaries
made during such fiscal year (other than in respect of any revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereunder),
     (iv) the amount of the increase, if any, in Consolidated Working Capital
for such fiscal year,
     (v) the aggregate net amount of non-cash gain on the Disposition of
Property by Holdings, the Borrower and its Subsidiaries during such fiscal year
(other than sales of inventory in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income,
     (vi) transaction costs, fees and expenses incurred in connection with the
Acquisition Transactions, the First Lien Loan Documents or the Second Lien Loan
Documents (including amendments or waivers of the foregoing) and the other
transactions contemplated hereby to occur as of the Closing Date, the sale of
Capital Stock, the incurrence of Indebtedness permitted under Section 6.1, any
Disposition of

13



--------------------------------------------------------------------------------



 



Property permitted under Section 6.4 or any recapitalization or any Permitted
Acquisition or other Investment permitted under Section 6.6,
     (vii) the amount of payments made as permitted under Section 6.8(i) during
such fiscal year,
     (viii) payments made under the Management Agreement, and
     (ix) an amount equal to reasonable cash expenditures made in connection
with any termination or make-whole payment in connection with any termination
of, and upfront fees and expenses in connection with obtaining, any Hedge
Agreements.
     “Excess Specified Asset Sale Proceeds”: with respect to any Specified Asset
Sale, the Net Cash Proceeds thereof that would be available to the Borrower or
any Subsidiary immediately following such Specified Asset Sale in excess of the
amount required to be applied to prepay the Loans pursuant to
Section 2.6(b)(ii)(x).
     “Existing Credit Facility”: the Second Amended and Restated Credit
Agreement, dated as of March 17, 2006, among the Company, the lenders party
thereto and LaSalle Bank National Association, as agent for the lenders, as
amended.
     “Federal Funds Effective Rate”: for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
     “First Lien Credit Agreement”: the First Lien Credit Agreement dated as of
the date hereof and as amended, supplemented or otherwise modified from time to
time in accordance with Section 10.1 thereof, among Holdings, the Initial
Borrower, the Surviving Borrower, the First Lien Lenders, JPMorgan Chase Bank,
N.A., as syndication agent, Lehman Commercial Paper Inc., as administrative
agent and collateral agent, and Lehman Brothers Inc. and J.P. Morgan Securities
Inc., as joint lead arrangers and joint bookrunners, including any replacement
thereof entered into in connection with one or more refinancings thereof
permitted hereunder.
     “First Lien Lenders”: the Persons referred as “Lenders” in the First Lien
Credit Agreement.
     “First Lien Loan Documents”: the “First Lien Loan Documents” referred to in
the First Lien Credit Agreement.
     “First Lien Loans”: the loans made by the First Lien Lenders pursuant to
the First Lien Credit Agreement.

14



--------------------------------------------------------------------------------



 



     “First Lien Obligations”: the “Obligations” referred to in the First Lien
Credit Agreement.
     “First Lien Security Documents”: the “First Lien Security Documents”
referred to in the First Lien Credit Agreement.
     “Foreign Cash Equivalents”: (a) certificates of deposit or bankers
acceptances of, and bank deposits with, any bank organized under the laws of any
country that is a member of the European Economic Community or Canada or any
subdivision thereof, whose short-term commercial paper rating from S&P is at
least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof, in each case with maturities of not more than six months
from the date of acquisition, (b) commercial paper maturing not more than one
year from the date of creation thereof and, at the time of acquisition, having
the highest rating obtainable from either S&P’s or Moody’s and (c) shares of any
money market mutual fund that has its assets invested continuously in the types
of investments referred to in clauses (a) and (b) above.
     “Foreign Subsidiary”: any Subsidiary that is not a Domestic Subsidiary.
     “Funded Debt”: with respect to any Person, all Indebtedness of such Person
of the types described in clauses (a) through (e) and (g) of the definition of
“Indebtedness”.
     “Funding Office”: the office specified from time to time by the
Administrative Agent as its funding office by notice to the Borrower and the
Lenders.
     “GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.
     “Governmental Authority”: any nation or government, any state, province or
other political subdivision thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and, as to any Lender, any securities exchange and any
self regulatory organization (including the National Association of Insurance
Commissioners).
     “Guarantee and Collateral Agreement”: the Second Lien Guarantee and
Collateral Agreement to be executed and delivered by Holdings, the Initial
Borrower, the Surviving Borrower and each Subsidiary Guarantor, substantially in
the form of Exhibit A, as the same may be amended, supplemented or otherwise
modified from time to time.
     “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of the guaranteeing person guaranteeing or by which such Person
becomes contingently liable for any Indebtedness, net worth, working capital
earnings, leases, dividends or other distributions upon the stock or equity
interests (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise

15



--------------------------------------------------------------------------------



 



to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets or any
Investment permitted under this Agreement. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.
          “Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.
          “Hedge Agreements”: all interest rate swaps, caps, collar agreements,
foreign exchange agreements, commodity contracts, currency swaps or similar
arrangements entered into by Holdings, the Borrower or its Subsidiaries
providing for protection against fluctuations in interest rates or currency
exchange rates or the exchange of nominal interest obligations or the price of
commodities, raw materials, utilities and energy, either generally or under
specific contingencies, as each may be amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement.
          “Holdings”: Velo Holdings Inc., a Delaware corporation.
          “Immaterial Subsidiary”: on any date, any Subsidiary of the Borrower
that (i) had less than 3.5% of consolidated assets and 3.5% of annual
consolidated revenues of Holdings, the Borrower and its Subsidiaries,
collectively, as reflected on the most recent financial statements delivered
pursuant to Section 5.1 prior to such date and (ii) has been designated as such
by the Borrower in a written notice delivered to the Administrative Agent (other
than any such Subsidiary as to which the Borrower has revoked such designation
by written notice to the Administrative Agent); provided that at no time shall
all Immaterial Subsidiaries so designated by the Borrower have in the aggregate
consolidated assets or annual consolidated revenues (as reflected on the most
recent financial statements delivered pursuant to Section 5.1 prior to such
time) in excess of 10% of consolidated assets or annual consolidated revenues,
respectively, of Holdings, the Borrower and its Subsidiaries, collectively.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of Property or services (other than
(i) trade payables, accrued expenses, current accounts and similar obligations
incurred in the ordinary course of such Person’s business and (ii) earn-outs and
other contingent payments in respect of acquisitions except to the extent that
the liability on account of any such earn-out or contingent payment becomes a
fixed obligation), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the

16



--------------------------------------------------------------------------------



 




rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such Property, in which case only
the lesser of the amount of such obligation and the fair market value of such
Property shall constitute Indebtedness), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit or similar
facilities, (g) all obligations of such Person in respect of Disqualified
Capital Stock, except for agreements with directors, officers and employees to
acquire such Capital Stock upon the death or termination of employment of such
director, officer or employee and (h) all Guarantee Obligations of such Person
in respect of obligations of the kind referred to in clauses (a) through
(g) above. Notwithstanding the foregoing, the term “Indebtedness” shall not
include Non-Recourse Debt.
          “Initial Borrower”: as defined in the preamble of this Agreement.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Instrument”: as defined in the Guarantee and Collateral Agreement.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, copyrights, domain names, patents, trademarks, trade names,
technology, know-how and processes, including the right to receive all proceeds
and damages therefrom.
          “Intercreditor Agreement”: an Intercreditor Agreement substantially in
the form of Exhibit I among Holdings, the Initial Borrower, the Surviving
Borrower, the Collateral Agent and LCPI as collateral agent under the First Lien
Loan Documents.
          “Interest Payment Date”: (a) as to any ABR Loan, the Business Day
following the last day of each March, June, September and December to occur
while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurodollar Loan having an Interest Period of three months or less, the
last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan, the date of any repayment or
prepayment made in respect thereof.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders) nine or twelve months thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or

17



--------------------------------------------------------------------------------



 




six or (with the consent of each affected Lender) nine or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 1:00 P.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (ii) any Interest Period that would otherwise extend beyond the Maturity
Date shall end on the Maturity Date; and
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
          “Investments”: as defined in Section 6.6.
          “IPO”: the initial offering by Holdings (or a replacement entity for
Holdings) of its Capital Stock to the public by means of an offering registered
with the SEC or any comparable foreign Governmental Authority.
          “Joint Lead Arrangers”: the collective reference to Lehman Brothers
Inc. and J.P. Morgan Securities Inc.
          “Laws”: collectively, federal, state, local or foreign law, statute or
ordinance, common law, or any rule, regulation, judgment, order, writ,
injunction, decree, arbitration award, agency requirement, license or permit of
any Governmental Authority.
          “LCPI”: Lehman Commercial Paper Inc.
          “Lender Addendum”: with respect to any initial Lender, a Lender
Addendum, substantially in the form of Exhibit G, to be executed and delivered
by such Lender on the Closing Date as provided in Section 9.20.
          “Lenders”: as defined in the preamble hereto.
          “Lien”: any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

18



--------------------------------------------------------------------------------



 



          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Parties”: Holdings, the Borrower and each Subsidiary Guarantor.
          “Management Agreement”: the Management Agreement, by and among one or
more of the Permitted Investors or an Affiliate thereof and Holdings as in
effect on the Closing Date and as modified from time to time in a manner not
materially adverse to the Lenders or otherwise with the consent of the
Administrative Agent.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, operations property or financial condition of Holdings, the Borrower
and its Subsidiaries, taken as a whole, or (b) the validity or enforceability of
the Second Lien Loan Documents or the material rights and remedies of the
Administrative Agent and the Lenders thereunder, in each case, taken as a whole.
          “Material Subsidiary”: any Subsidiary that is not an Immaterial
Subsidiary.
          “Materials of Environmental Concern: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products,
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity and any other substances that are defined as
hazardous or toxic under any Environmental Law, that are regulated pursuant to
any Environmental Law.
          “Maturity Date”: August 14, 2015.
          “Merger”: as defined in the Acquisition Agreement.
          “Moody’s”: Moody’s Investors Service, Inc. or any successor to the
rating agency business thereof.
          “Mortgage”: any mortgage, deed of trust, hypothec or other similar
document made by any Loan Party in favor of, or for the benefit of, the
Collateral Agent for the benefit of the Secured Parties, in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower (taking
into account the law of the jurisdiction in which such mortgage, deed of trust,
hypothec or similar document is to be recorded), as the same may be amended,
supplemented or otherwise modified from time to time.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “MCM”: My Choice Medical Holdings, Inc.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event received by any Loan Party, net of attorneys’ fees,

19



--------------------------------------------------------------------------------



 




accountants’ fees, investment banking fees, consulting fees, amounts (including
premiums or penalties, if any) required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset which
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Second Lien Security Document or the First Lien Loan Documents)
and other reasonable fees and expenses (including legal fees and expenses)
actually incurred by any Loan Party in connection therewith and net of taxes
paid or reasonably estimated to be payable by any Loan Party as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and any escrow or reserve for any indemnification payments
(fixed or contingent) attributable to seller’s indemnities and representations
and warranties to purchaser in respect of the applicable Asset Sale undertaken
by the Borrower or any of its Subsidiaries in connection with such Asset Sale
(provided that upon release of any such escrow or reserve, the amount released
shall be considered Net Cash Proceeds) and (b) in connection with any Equity
Issuance or other issuance or sale of debt securities or instruments or the
incurrence of Funded Debt, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
consulting fees, underwriting discounts and commissions and other reasonable
fees and expenses (including legal fees and expenses) actually incurred in
connection therewith.
          “Non-Excluded Taxes”: as defined in Section 2.14(a).
          “Non-Guarantor Subsidiary”: any Subsidiary of the Borrower which is
not a Subsidiary Guarantor.
          “Non-Recourse Debt”: Indebtedness (a) no default with respect to which
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of Holdings, the Borrower or any of the Subsidiaries to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity, and (b) as to which the
lenders or holders thereof have not been notified in writing that they will have
any recourse to the capital stock or assets of Holdings, the Borrower or any of
the Subsidiaries.
          “Non-U.S. Lender”: as defined in Section 2.14(a).
          “Note”: any promissory note evidencing any Loan.
          “Obligations”: the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Loans and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent, to the Collateral Agent
or to any Lender, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Second Lien Loan Document,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all reasonable and
documented fees, charges and disbursements of counsel to the Administrative
Agent, the Collateral Agent or any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

20



--------------------------------------------------------------------------------



 



          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies assessed
by any federal, state, local or foreign governmental authority having the power
to impose such tax arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Second Lien Loan Document.
          “Participant”: as defined in Section 9.6(c).
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Acquisition”: any acquisition of a majority controlling
interest in the Capital Stock, or all or substantially all of the assets, of any
Person, or of all or substantially all of the assets constituting a division,
product line or business line of any Person (each, an “Acquisition”), if such
Acquisition complies with the following criteria:
     (a) no Default or Event of Default shall be in effect immediately prior or
after giving effect to such Acquisition;
     (b) after giving effect to the consummation of such Acquisition and to the
incurrence of any Indebtedness associated therewith, (i) Holdings shall be in
compliance with Section 6.16 and (ii) if such Acquisition is not a Small
Acquisition, the Consolidated Total Leverage Ratio for the most recently ended
period of four consecutive fiscal quarters of Holdings shall not exceed
5.25:1.00 (in each case, calculated as of the last day of the fiscal quarter
immediately preceding the fiscal quarter in which such acquisition is
consummated, giving pro forma effect to such Acquisition and the issuance or
payment of any related Indebtedness);
     (c) prior to the consummation of such Acquisition (i) the Administrative
Agent shall have received, if available, the then current financial projections
in respect of the Person, division, product line or line of business acquired in
such Acquisition for the one-year period following the consummation of such
acquisition, (ii) the Administrative Agent shall have received the then current
drafts (which shall be consistent with the final drafts in all material
respects) of the documentation to be executed in connection with such
Acquisition (with final copies of such documentation to be delivered to the
Administrative Agent promptly upon becoming available), including all schedules
and exhibits thereto and (iii) the Administrative Agent shall have received
notice of the closing date for such Acquisition; and
     (d) such Person shall have become a Subsidiary and, if such Person shall be
a wholly-owned Domestic Subsidiary (and not an Immaterial Subsidiary after
giving pro forma effect to such Acquisition), a Guarantor and the provisions of
Section 5.8 shall have been complied with to the reasonable satisfaction of the
Administrative Agent.

21



--------------------------------------------------------------------------------



 



For purposes of the foregoing, the term “Small Acquisition” means, collectively,
one or more Acquisitions by the Borrower and/or any of its Subsidiaries in
connection with which the acquired assets shall have an aggregate fair value of
not more than $25,000,000.
          “Permitted Investors”: the collective reference to the Sponsor and its
Affiliates (but excluding, any portfolio companies of the foregoing).
          “Permitted Indebtedness”: unsecured subordinated Indebtedness issued
or incurred by the Borrower or any Subsidiary Guarantor, (i) the terms of which,
(1) do not provide for any scheduled repayment, mandatory redemption or sinking
fund obligation prior to the date that is 91 days after the Maturity Date (or
such later date that is the latest final maturity date of any incremental
extension of credit), (2) provide for covenants and events of default customary
for Indebtedness of a similar nature as such Permitted Indebtedness and
(3) provide for subordination of payments of principal and interest in respect
of such Indebtedness to the Obligations and guarantees thereof under the Second
Lien Loan Documents customary for high yield securities and (ii) in respect of
which no Subsidiary that is not an obligor under the Second Lien Loan Documents
is an obligor; provided that immediately prior to and immediately after giving
effect on a pro forma basis to any incurrence of Permitted Indebtedness, no
Event of Default shall have occurred and be continuing or would result
therefrom.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a relevant time, any employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which Holdings, the Borrower or any of
its Subsidiaries is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Pledged Securities”: as defined in the Guarantee and Collateral
Agreement.
          “Pledged Stock”: as defined in the Guarantee and Collateral Agreement.
          “Prime Rate”: as defined in the definition of “ABR”.
          “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.
          “Qualified Capital Stock”: any Capital Stock that is not Disqualified
Capital Stock.
          “Recovery Event”: any settlement of or payment in respect of any
property insurance claim or casualty insurance claim or any condemnation
proceeding relating to any asset of the Borrower or any Subsidiary Guarantor, in
an amount for each such event exceeding $5,000,000.

22



--------------------------------------------------------------------------------



 



          “Refinancing”: the repayment of principal and interest of, the payment
of any required premium in respect of and the payment of all other amounts in
connection with (i) the termination of the commitments in respect of the
Existing Credit Agreement, (ii) the redemption of the 91/4% Senior Notes
pursuant to the terms of the 91/4% Senior Notes Indenture and (iii) the
repurchase (whether upon conversion or otherwise) of the Convertible Notes.
          “Register”: as defined in Section 9.6(b)(iv).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Borrower or any
Subsidiary Guarantor for its own account in connection therewith that are not
applied to prepay the Loans pursuant to Section 2.6 as a result of the delivery
of a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which a Loan Party has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice signed on behalf of the
Borrower or any Subsidiary Guarantor by a Responsible Officer stating that the
Borrower or such Subsidiary Guarantor (directly or indirectly through a
Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire assets useful in its
(or such Subsidiary’s) business.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
committed to be expended prior to the relevant Reinvestment Prepayment Date (a
“Committed Reinvestment Amount”), or actually expended prior to such date, in
each case to acquire assets useful in the business.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (i) the date occurring 12 months after such Reinvestment
Event and (ii) with respect to any portion of a Reinvestment Deferred Amount,
the date on which the Borrower or Subsidiary Guarantor shall have determined not
to acquire assets useful in its or such Subsidiary’s business with such portion
of such Reinvestment Deferred Amount.
          “Release”: any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure or facility.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived by the PBGC in accordance with the regulations thereunder.
          “Representatives”: as defined in Section 9.14.

23



--------------------------------------------------------------------------------



 



          “Required Lenders”: at any time, the holders of more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the aggregate unpaid principal amount of the Loans then outstanding.
          “Requirement of Law”: as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
          “Responsible Officer”: the chief executive officer, president, chief
financial officer (or similar title), chief operating officer, controller or
treasurer (or similar title) of Holdings or the Borrower, as applicable, or
(with respect to Section 5.7) any Subsidiary and, with respect to financial
matters, the chief financial officer (or similar title) or treasurer (or similar
title) of Holdings or the Borrower, as applicable.
          “Restricted Payments”: as defined in Section 6.5.
          “S&P”: Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor to the rating agency business
thereof.
          “SEC”: the Securities and Exchange Commission (or successors thereto
or an analogous Governmental Authority).
          “Second Lien Loan Documents”: the collective reference to this
Agreement, the Intercreditor Agreement, the Second Lien Security Documents and
any amendment, waiver, supplement or other modification to any of the foregoing.
          “Second Lien Security Documents”: the collective reference to the
Second Lien Guarantee and Collateral Agreement, the Escrow Agreement, the
Account Control Agreement and all other security documents (including any
Mortgages) hereafter delivered to the Administrative Agent or the Collateral
Agent purporting to grant a Lien on any Property of any Loan Party to secure the
Obligations.
          “Secured Parties”: collectively, the Lenders, the Administrative
Agent, the Collateral Agent, and, in each case, their respective successors and
permitted assigns.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but which is not a Multiemployer Plan.
          “Solvent”: with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person

24



--------------------------------------------------------------------------------



 




will not have, as of such date, an unreasonably small amount of capital with
which to conduct its business and (d) such Person will be able to pay its debts
as they mature. For purposes of this definition, (i) “debt” means liability on a
“claim”, (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured and (iii) except as otherwise
provided by applicable law, the amount of “contingent liabilities” at any time
shall be the amount thereof which, in light of all the facts and circumstances
existing at such time, can reasonably be expected to become actual or matured
liabilities.
          “Specified Asset”: either Specified Business, as applicable.
          “Specified Asset Sale”: the Disposition by the Borrower or any of its
Subsidiaries within 12 months of the Closing Date of either Specified Business.
          “Specified Asset Sale Multiple”: with respect to a Specified Asset
Sale, the ratio of (a) the Net Cash Proceeds received by the Borrower or any
Subsidiary in connection with such Specified Asset Sale to (b) Consolidated
EBITDA of Holdings, the Borrower and its Subsidiaries for the most recently
ended period of four consecutive fiscal quarters of Holdings directly
attributable to the Specified Assets.
          “Specified Business”: two businesses that shall have been identified
to the Administrative Agent in writing prior to the Closing Date.
          “Specified Equity Contribution”: as defined in the definition of
Consolidated EBITDA.
          “Specified Representations”: (a) the representations made by the
Company in the Acquisition Agreement, but only to the extent that Holdings has
the right to terminate its obligations under the Acquisition Agreement in the
event that any such representations are not true and (b) the representations and
warranties set forth in Sections 3.2(a), 3.3, 3.4, 3.11, 3.13 and 3.17.
          “Sponsor”: One Equity Partners II, L.P., Rho Capital Partners, Inc.,
Brencourt Credit Opportunities Master, Ltd and Brencourt BD, LLC and any
Affiliates thereof (but excluding any portfolio companies of the foregoing).
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a

25



--------------------------------------------------------------------------------



 




“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a direct or
indirect Subsidiary or Subsidiaries of the Borrower; provided, that in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a director’s “qualifying
share” of the former Person shall be deemed to be outstanding.
          “Subsidiary Guarantors”: each wholly owned Domestic Subsidiary (other
than any Immaterial Subsidiary).
          “Surviving Borrower”: as defined in the preamble of this Agreement.
          “Syndication Agent”: as defined in the preamble hereto.
          “Transactions”: collectively, (a) the consummation of the Acquisition
Transactions and the Refinancing; (b) the execution and delivery of the First
Lien Loan Documents and the Second Lien Loans Documents and the incurrence of
the obligations thereunder; (c) the Equity Financing; and (d) the payment of all
fees and expenses to be paid on or prior to the Closing Date and owing in
connection with the foregoing.
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.
          “United States”: the United States of America.
          “Vehicles”: all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
or province.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Second Lien Loan Documents or any certificate or other
document made or delivered pursuant hereto or thereto.
               (b) As used herein and in the other Second Lien Loan Documents,
and any certificate or other document made or delivered pursuant hereto or
thereto, (i) accounting terms relating to Holdings, the Borrower and its
Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP, (ii) the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, and
(iii) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.
               (c) The words “hereof”, “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Annex, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

26



--------------------------------------------------------------------------------



 



               (d) The term “license” shall include sub-license.
               (e) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
          2.1 Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make a term loan (a “Loan”) in Dollars to the Initial
Borrower on the Closing Date in an amount not to exceed the amount of the
Commitment of such Lender. The Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.7.
          2.2 Procedure for Borrowing. The Initial Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 5:00 P.M., New York City time, one Business Day
prior to the anticipated Closing Date) requesting that the Lenders make the
Loans on the Closing Date and specifying the amount to be borrowed. Subject to
satisfaction (or waiver) of the conditions precedent specified in Section 4, not
later than 9 A.M., New York City time, on the Closing Date, the Administrative
Agent shall credit the account(s) designated in writing by the Initial Borrower
to the Administrative Agent with the aggregate amount of the Loans requested by
the Borrower in immediately available funds. The Loans made on the Closing Date
shall initially be ABR Loans unless the initial Lenders and the Administrative
Agent otherwise agree. Upon receipt of such borrowing notice the Administrative
Agent shall promptly notify each Lender thereof. Not later than 3:00 P.M., New
York City time, on the Closing Date each Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Loan or Loans to be made by such Lender.
          2.3 [Reserved].
          2.4 Repayment of Loans. (a) The Loan of each Lender shall be payable
in full on the Maturity Date. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of the each Lender, (i) the then
unpaid principal amount of each Loan of such Lender made to the Borrower
outstanding on the Maturity Date (or on such earlier date on which the Loans
become due and payable pursuant to Section 7). The Borrower hereby further
agrees to pay interest on the unpaid principal amount of the Loans made to the
Borrower from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in Section 2.9.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

27



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 9.6(b)(iv), and a subaccount therein
for each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal, interest
and fees, as applicable, due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
          (d) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.4(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded (absent manifest error); provided,
however, that the failure of the Administrative Agent or any Lender to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement.
          (e) Any Lender may request that the Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form attached hereto as Exhibit J. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.6) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered not, to such payee and its registered assigns).
          2.5 Optional Prepayments. (a) The Borrower may at any time and from
time to time after the first anniversary of the Closing Date prepay the Loans,
upon irrevocable notice delivered to the Administrative Agent no later than 1:00
P.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 1:00 P.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify (i) the
date and amount of prepayment and (ii) whether the prepayment is of Eurodollar
Loans or ABR Loans; provided that (x) any optional prepayment of a Loan shall be
accompanied by a premium of (A) 2% of the principal amount prepaid, in the case
of any optional prepayment made following the first anniversary of the Closing
Date but on or prior to the second anniversary of the Closing Date and (B) 1% of
the principal amount prepaid, in the case of any optional prepayment made
following the second anniversary of the Closing Date but on or prior to the
third anniversary of the Closing Date and (y) if a Eurodollar Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.15. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein (provided that such
notice may be conditioned on receiving the proceeds of any refinancing or
Disposition of Property), together with accrued interest to such date on the
amount prepaid. Partial prepayments of Loans shall be in an aggregate principal
amount of (i) $500,000 or a whole multiple of $100,000 in excess thereof (in the
case of prepayments of ABR Loans) or (ii) $1,000,000 or a whole multiple of
$100,000 in excess thereof (in the case of prepayments of

28



--------------------------------------------------------------------------------



 



Eurodollar Loans), and in each case shall be subject to the provisions of
Section 2.12. Subject to Section 2.5(b), no such prepayment of Loans shall be
made at any time when any First Lien Loans and/or Revolving Commitments (as
defined in the First Lien Credit Agreement) shall be outstanding (except to the
extent (i) permitted under the First Lien Credit Agreement (including, without
limitation, pursuant to Section 7.8 of the First Lien Credit Agreement) or
(ii) that the prepayment results in the prepayment in full of the First Lien
Loans then outstanding and the termination of the Revolving Commitments (as
defined in the First Lien Credit Agreement), in which case any remaining amount
may be applied as described above).
          (b) Amounts to be applied with connection with prepayments pursuant to
Section 2.5 shall be applied to the prepayment of the Loans in accordance with
Section 2.12(a) until paid in full.
          2.6 Mandatory Prepayments. (a) Subject to clause (c) below, if any
indebtedness for borrowed money (excluding any Indebtedness permitted to be
incurred in accordance with Section 6.1 or incurred with the consent of the
Required Lenders) shall be incurred by the Borrower or any of its Subsidiaries
an amount equal to 100% of the Net Cash Proceeds thereof shall be applied within
two Business Days of the date of receipt of such Net Cash Proceeds toward the
prepayment of the Loans as set forth in Section 2.6(c).
           (b) Subject to clause (c) below, if on any date any of the Borrower
or any Subsidiary Guarantor shall for its own account receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof, such Net Cash Proceeds shall be applied within
two Business Days of such date toward the prepayment of the Loans as set forth
in Section 2.6(c); provided that notwithstanding the foregoing, (i) on the date
(the “Trigger Date”) that is six months after the applicable Reinvestment
Prepayment Date, the Loans shall be prepaid as set forth in Section 2.6(c) by an
amount equal to the portion of any Committed Reinvestment Amount with respect to
the relevant Reinvestment Event not actually expended by such Trigger Date and
(ii) if the Borrower or any Subsidiary Guarantor shall receive Net Cash Proceeds
from any Specified Asset Sale, then (x) if the Specified Asset Sale Multiple is
greater than the lower of (A) 5.00:1.00 and (B) the Consolidated Total Leverage
Ratio on the date such Specified Asset Sale is consummated after giving pro
forma effect to such Specified Asset Sale (the lower of (A) and (B) the
“Applicable Leverage Ratio”), then the portion of such Net Cash Proceeds equal
to the product of the Applicable Leverage Ratio multiplied by Consolidated
EBITDA of Holdings, the Borrower and its Subsidiaries directly attributable to
such Specified Asset being disposed of shall be applied within two Business Days
of such date toward the prepayment of the Loans as set forth in Section 2.6(c)
with the remainder permitted to be applied in accordance with and subject to
compliance with Section 6.5(h) and (y) otherwise, 100% of such Net Cash Proceeds
shall be applied within two Business Days of the date on which such Net Cash
Proceeds are received toward the prepayment of the Loans as set forth in
Section 2.6(c).
           (c) Amounts to be applied in connection with prepayments pursuant to
Section 2.6 shall be applied to the prepayment of the Loans on a pro rata basis
until paid in

29



--------------------------------------------------------------------------------



 



full. The application of any prepayment pursuant to Section 2.6 shall be made,
first, to ABR Loans and, second, to Eurodollar Loans.
           (d) Notwithstanding anything to the contrary in Section 2.6(c) or
2.12, with respect to the amount of any mandatory prepayment described in
Section 2.6 that is allocated to Loans (such amounts, the “Prepayment Amount”),
at any time when Loans remain outstanding, the Borrower will, in lieu of
applying such amount to the prepayment of Loans as provided in paragraph
(c) above, on the date specified in Section 2.6 for such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent prepare and provide to each Lender a
notice (each, a “Prepayment Option Notice”) as described below. As promptly as
practicable after receiving such notice from the Borrower, the Administrative
Agent will send to each Lender a Prepayment Option Notice, which shall be in the
form of Exhibit H (or such other form approved by the Administrative Agent), and
shall include an offer by the Borrower to prepay on the date (each a “Mandatory
Prepayment Date”) that is ten Business Days after the date of the Prepayment
Option Notice, the relevant Loans of such Lender by an amount equal to the
portion of the Prepayment Amount indicated in such Lender’s Prepayment Option
Notice as being applicable to such Lender’s Loans. On the Mandatory Prepayment
Date, (i) the Borrower shall pay to the relevant Lenders the aggregate amount
necessary to prepay that portion of the outstanding relevant Loans in respect of
which such Lenders have accepted (it being understood that any Lender’s failure
to object prior to the relevant Mandatory Prepayment Date shall be deemed as an
acceptance by such Lender of such Prepayment Option Notice and the amount to be
prepaid in respect of Loans held by such Lender) prepayment as described above
and (ii) the Borrower shall offer to pay to such accepting Lenders an amount
equal to the portion of the aggregate Prepayment Amount not accepted by the
relevant Lenders, and (to the extent accepted by any or all of such accepting
Lenders) such amount shall be applied to the prepayment of the Loans held by
such Lenders ratably based upon the aggregate principal amount of such Loans;
provided that, following such offer and application, any amount remaining
unapplied shall be returned to the Borrower.
          2.7 Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans made to the Borrower to ABR Loans
by giving the Administrative Agent prior irrevocable notice of such election no
later than 1:00 P.M., New York City time, on the second Business Day preceding
the proposed conversion date; provided that if any Eurodollar Loan is so
converted on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.15.
The Borrower may elect from time to time to convert ABR Loans made to the
Borrower to Eurodollar Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 1:00 P.M., New York City time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing and the Administrative Agent or the Required
Lenders have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

30



--------------------------------------------------------------------------------



 



          (b) Any Eurodollar Loan may be continued as such by the Borrower
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1 and
no later than 1:00 P.M., New York City time, on the third Business Day preceding
the proposed continuation date, of the length of the next Interest Period to be
applicable to such Loans; provided that if any Eurodollar Loan is so continued
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.15 and;
provided, further, that no Eurodollar Loan may be continued as such when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Required Lenders have determined in its or their sole discretion not to
permit such continuations and; provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
          2.8 Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each tranche of Eurodollar Loans shall
be equal to a minimum of $1,000,000 or a whole multiple of $100,000 in excess
thereof and (b) no more than 15 tranches of Eurodollar Loans shall be
outstanding at any one time.
          2.9 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
          (c) (i) If all or a portion of the principal amount of any Loan shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% and (ii) if all or a portion of any interest
payable on any Loan or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans plus 2%, in each case, with respect to clauses (i) and (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment).
          (d) Interest shall be payable by the Borrower in arrears on each
Interest Payment Date; provided that interest accruing pursuant to paragraph
(c) of this Section shall be payable from time to time on demand.

31



--------------------------------------------------------------------------------



 



          2.10 Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
           (b) Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be presumptively correct
in the absence of manifest error. The Administrative Agent shall, at the request
of the Borrower, promptly deliver to the Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.9(a) and Section 2.9(b).
          2.11 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period for any Eurodollar Loan:
     (a) the Administrative Agent shall have determined (which determination
shall be presumptively correct absent manifest error) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Required
Lenders that by reason of any changes arising after the date of this Agreement
the Eurodollar Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
the Administrative Agent shall give telecopy notice thereof to the Borrower and
the Lenders as soon as practicable thereafter. If such notice is given (x) any
Eurodollar Loans requested to be made on the first day of such Interest Period
shall be made as ABR Loans, (y) any Loans that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans shall be converted, on the
last day of the then-current Interest Period with respect thereto, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent (which action
the Administrative Agent will take promptly after the conditions giving rise to
such notice no longer exist), no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.
          2.12 Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder shall be made pro rata according to the
respective Applicable Percentages of the Lenders. Each payment (other than
prepayments) by the Borrower in respect of

32



--------------------------------------------------------------------------------



 



principal of or interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
Amounts repaid or prepaid on account of the Loans may not be reborrowed.
           (b) All payments (including prepayments) by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made in
Dollars without setoff or counterclaim and shall be made prior to 2:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Funding Office, in immediately available
funds. The Administrative Agent shall distribute such payments to the relevant
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
           (c) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be presumptively correct in the absence of manifest
error. If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall give notice of such fact to the
Borrower and the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower. Nothing herein shall be deemed to limit the rights of
the Administrative Agent or the Borrower against any defaulting Lender.
           (d) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the relevant Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the Borrower within three Business Days
after such due

33



--------------------------------------------------------------------------------



 



date, the Administrative Agent shall be entitled to recover, on demand, from
each relevant Lender to which any amount which was made available pursuant to
the preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
          2.13 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority first made, in each
case, subsequent to the date hereof:
     (i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
     (ii) shall impose on such Lender any other condition not otherwise
contemplated hereunder (other than any changes to any Excluded Tax or increase
in the rate of any Excluded Tax);
and the result of any of the foregoing is to increase the cost to such Lender
(other than an Excluded Tax) by an amount which such Lender reasonably deems in
good faith to be material, of making, converting into, continuing or maintaining
Eurodollar Loans, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender
within 20 Business Days after the Borrower’s receipt of a reasonably detailed
invoice therefor (showing with reasonable detail the calculations thereof), any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled. Notwithstanding the foregoing provisions of
this Section 2.13(a), any right of the Administrative Agent or a Lender to
receive additional amounts on account of Non-Excluded Taxes or Other Taxes shall
be governed by Section 2.14.
           (b) If any Lender shall have reasonably determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority first made, in each case, subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s written policies with respect to capital adequacy) by an amount
deemed in good faith by such Lender to be material, then from time to time,
after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a reasonably detailed written request therefor
(consistent with the detail provided by

34



--------------------------------------------------------------------------------



 



such Lender to similarly situated borrowers), the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.
           (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be presumptively correct in the absence of manifest
error. Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Obligations.
          2.14 Taxes. (a) Except as otherwise provided in this Agreement, all
payments made by the Borrower under this Agreement shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future taxes, levies, imposts, duties, charges, fees, deductions, withholdings
or Other Taxes, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority responsible for administering taxes,
excluding (i) net or gross income taxes, net or gross profits or capital taxes
and franchise taxes (imposed in lieu of net or gross income taxes) imposed on
the Administrative Agent or any Lender as a result of a present, former or
future connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Second Lien Loan Document), (ii) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which the Borrower is located and (iii) in the case of
a Lender that is not a “United States person” within the meaning of Code
Section 7701(a)(30) (a “Non-U.S. Lender”), any United States withholding tax
that is imposed on amounts payable to such Non-U.S. Lender at the time such
Non-U.S. Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Non-U.S. Lender’s failure to comply with
Section 2.14(d), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to this Section 2.14(a) (together the
amounts described in clauses (i)-(iii) are the “Excluded Taxes”). If any such
taxes, levies, imposts, duties, charges, fees, deductions or withholdings (that
are not Excluded Taxes (the “Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable by the Borrower to the Administrative Agent
or any Lender hereunder, the amounts so payable to the Administrative Agent or
such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after deduction or withholding of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement; provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply

35



--------------------------------------------------------------------------------



 




with the requirements of paragraph (d) or (e), as applicable, of this Section or
(ii) that are United States withholding taxes imposed on amounts payable
hereunder to such Lender at the time such Lender becomes a Lender, except to the
extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.
           (b) Except as otherwise provided in this Agreement, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
           (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof if such receipt is obtainable, or, if not,
other reasonable evidence of payment. If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes that the Borrower is required to pay pursuant
to this Section 2.14 (or in respect of which the Borrower would be required to
pay increased amounts pursuant to Section 2.14(a) if such Non-Excluded Taxes or
Other Taxes were withheld) when due to the appropriate taxing authority or fails
to remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any payments by them of such Non-Excluded Taxes or Other Taxes
and for any incremental taxes, interest or penalties that become payable by the
Administrative Agent or any Lender as a result of any such failure.
           (d) Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Borrower and to the Lender from which the related participation shall
have been purchased) (i) two accurate and complete original, signed copies of
IRS Form W-8ECI or W-8BEN (or any successor or other applicable forms), or,
(ii) in the case of a Non-U.S. Lender claiming exemption from United States
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit E and two accurate and complete original, signed copies of IRS Form
W-8BEN, or any subsequent versions or successors to such forms, in each case
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, United States federal withholding tax on
all payments by the Borrower or any Loan Party under this Agreement and the
other Second Lien Loan Documents. Such forms shall be delivered by each Non-U.S.
Lender on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall (i) promptly
notify the Borrower at any time it determines that it is no longer in a position
to provide any previously delivered certificate to the Borrower (or any other
form of certification adopted by the United States taxing authorities for such
purpose) and (ii) take such steps as shall not be disadvantageous to it, in its
reasonable judgment, and as may be reasonably necessary (including the
re-designation of its lending office pursuant to Section 2.17) to avoid any
requirement of applicable laws of any such jurisdiction that the

36



--------------------------------------------------------------------------------



 



Borrower make any deduction or withholding for taxes from amounts payable to
such Lender. Notwithstanding any other provision of this paragraph, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver.
          (e) Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Code) (a “U.S. Lender”) shall deliver to
the Borrower and the Administrative Agent two accurate and complete original,
signed copies of IRS Form W-9, or any subsequent versions or successors to such
form. Such forms shall be delivered by each U.S. Lender on or before the date it
becomes a party to this Agreement. In addition, each U.S. Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such U.S. Lender. Each U.S. Lender shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certifications to the Borrower (or any other form of
certification adopted by the United States taxing authorities for such purpose).
           (f) If the Administrative Agent or any Lender determines, in good
faith, that it has received a refund of any Non-Excluded Taxes or Other Taxes as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to Section 2.13 and this
Section 2.14, it shall promptly pay over such refund to the Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.14 with respect to the Non-Excluded Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority; provided, further, that the Borrower shall not be
required to repay to the Administrative Agent or the Lender an amount in excess
of the amount paid over by such party to the Borrower pursuant to this Section.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Obligations.
          2.15 Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any reasonable and documented out-of-pocket
loss or expense (other than lost profits, including the Applicable Margin) that
such Lender may actually sustain or incur as a consequence of (a) default by the
Borrower in making a borrowing of, conversion into or continuation of Eurodollar
Loans after the Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment, conversion or continuation of Eurodollar Loans on a day
that is not the last day of an Interest

37



--------------------------------------------------------------------------------



 



Period with respect thereto. A reasonably detailed certificate as to (showing in
reasonable detail the calculation of) any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be presumptively correct
in the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Obligations.
          2.16 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof, in each case, first made after the date hereof, shall make
it unlawful for any Lender to make or maintain Eurodollar Loans as contemplated
by this Agreement, such Lender shall promptly give notice thereof to the
Administrative Agent and the Borrower, and (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall be suspended during the period of
such illegality and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to ABR Loans on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law.
          If any such conversion of a Eurodollar Loan occurs on a day which is
not the last day of the then current Interest Period with respect thereto, the
Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 2.15.
          2.17 Mitigation of Costs; Change of Lending Office. Each Lender agrees
that, upon the occurrence of any event giving rise to the operation of
Section 2.13, 2.14(a), 2.15 or 2.16 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the sole good
faith judgment of such Lender, cause such Lender and its lending office(s) to
suffer no material economic, legal or regulatory disadvantage and; provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to
Section 2.13, 2.14(a) or 2.16.
          2.18 Replacement of Lenders. The Borrower shall be permitted to
replace with a financial institution any Lender that (a) requests reimbursement
for amounts owing pursuant to Section 2.13, 2.14 or 2.15 (to the extent a
request made by a Lender pursuant to the operation of Section 2.15 is materially
greater than requests made by other Lenders) or gives a notice of illegality
pursuant to Section 2.16, (b) defaults in its obligation to make Loans
hereunder, or (c) that has refused to consent to any waiver or amendment with
respect to any Second Lien Loan Document that requires such Lender’s consent and
has been consented to by the Required Lenders; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (iii) the
Borrower shall be liable to such replaced Lender under Section 2.15 (as though
Section 2.15 were applicable) if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (iv) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent to the
extent that an assignment to such replacement financial institution of the
rights and obligations being acquired

38



--------------------------------------------------------------------------------



 



by it would otherwise require the consent of the Administrative Agent pursuant
to Section 9.6(c), (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6, (vi) the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.13 or
2.14, as the case may be, in respect of any period prior to the date on which
such replacement shall be consummated, (vii) if applicable, the replacement
financial institution shall consent to such amendment or waiver and (viii) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.
          2.19 Fees. The Borrower agrees to pay to the Administrative Agent the
fees in the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.
SECTION 3. REPRESENTATIONS AND WARRANTIES
          To induce the Agents and the Lenders to enter into this Agreement and
to make the Loans, Holdings and the Borrower hereby jointly represent and
warrant (as to itself and each of its Subsidiaries) to the Agents and each
Lender, which representations and warranties shall be deemed made on the Closing
Date (immediately before and immediately after giving effect to the
Transactions) (provided that until after the consummation of the Merger, none of
the following representations and warranties are made with respect to the
Company or any of its Subsidiaries) that:
          3.1 Financial Condition. The audited consolidated balance sheet of the
Company and its consolidated Subsidiaries as at June 30, 2005 and June 30, 2006,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from PriceWaterhouseCoopers LLP, present fairly in all
material respects the financial condition of the Company and its consolidated
Subsidiaries as at such date, and the results of its operations and its cash
flows for the respective fiscal years then ended. The unaudited consolidated
balance sheet of the Company and its consolidated Subsidiaries as at
September 30, 2006, December 31, 2006 and March 31, 2007, and the related
unaudited consolidated statements of income and cash flows for the three, six
and nine-month periods ended, respectively, on such date, present fairly in all
material respects the consolidated financial condition of the Company and its
consolidated Subsidiaries as at such date, and the combined results of its
operations and its combined cash flows for the three, six and nine-month periods
then ended (subject to absence of footnotes and normal year-end adjustments).
All such financial statements, including the related schedules and notes thereto
and normal year end adjustments, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein and, in the case of
such unaudited financial statements, subject to the absence of footnotes).
Except as set forth on Schedule 3.1, in the Company’s consolidated balance sheet
as of June 30, 2006 or that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, as of the Closing
Date, the Borrower and its Subsidiaries (i) do not have any material Guarantee
Obligations, contingent liabilities or liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction

39



--------------------------------------------------------------------------------



 



or other obligation in respect of derivatives, which are not reflected in the
most recent financial statements referred to in this paragraph but which would
in accordance with GAAP be so reflected in a consolidated balance sheet of the
Borrower as of the Closing Date or (ii) are not party to any arrangement to pay
principal or interest with respect to any Indebtedness of any Person which is
not reflected in the most recent financial statements referred to in this
paragraph, (x) which was incurred by the Borrower or any of its Subsidiaries or
guaranteed by the Borrower or any of its Subsidiaries at any time or the
proceeds of which are or were transferred to or used by the Borrower or any of
its Subsidiaries and (y) the payments in respect of which are intended to be
made with the proceeds of payments to such Person by the Borrower or any of its
consolidated Subsidiaries or with any Indebtedness or Capital Stock issued by
the Borrower or any such Subsidiary.
          3.2 No Change. (a) As of the Closing Date, there has been no event,
circumstance, development, change or effect since December 31, 2006 that has had
a Closing Date Material Adverse Effect.
           (b) At any time after the Closing Date as of which this
representation and warranty is made or deemed made, there has been no event,
development or circumstance since June 30, 2006 that has had or could reasonably
be expected to have a Material Adverse Effect.
          3.3 Existence; Compliance with Law. Each of Holdings, the Borrower and
its Subsidiaries (a) (i) is duly organized (or incorporated), validly existing
and in good standing (or, only where if applicable, the equivalent status in any
foreign jurisdiction) under the laws of the jurisdiction of its organization or
incorporation, (ii) has the corporate or organizational power and authority, to
own and operate its Property, to lease the Property it operates as lessee and to
conduct the business in which it is currently engaged except, in each case, to
the extent that any such failure to have such power, authority or right would
not reasonably be expected to have a Material Adverse Effect and (iii) is duly
qualified as a foreign corporation or limited liability company and in good
standing (where such concept is relevant) under the laws of each jurisdiction
where its ownership, lease or operation of Property or the conduct of its
business requires such qualification except, in each case, to the extent that
the failure to be so qualified or in good standing (where such concept is
relevant) would not reasonably be expected to have a Material Adverse Effect and
(b) is in compliance with all Requirements of Law except to the extent that any
such failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
          3.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate power and authority to make, deliver and perform the
Second Lien Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder. Each Loan Party has taken all necessary corporate
or other action to authorize the execution, delivery and performance of the
Second Lien Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. Except as would not reasonably be expected to have a Material
Adverse Effect, no consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority is required in connection
with the Transactions, the extensions of credit

40



--------------------------------------------------------------------------------



 



hereunder or the execution, delivery, performance, validity or enforceability of
this Agreement or any of the other Second Lien Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 3.4,
which consents, authorizations, filings and notices have been obtained or made
(except to the extent not yet required to have been obtained or made), each of
which is in full force and effect or the failure to obtain which would not
reasonably be expected to have a Material Adverse Effect and (ii) the filings
referred to in Section 3.17. Each Second Lien Loan Document has been duly
executed and delivered on behalf of each Loan Party that is a party thereto.
This Agreement constitutes, and each other Second Lien Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party that is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and the
implied covenants of good faith and fair dealing.
          3.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Second Lien Loan Documents, the borrowings hereunder and
the use of the proceeds thereof will not (a) violate the organizational or
governing documents of any of the Loan Parties, (b) violate in any material
respect any Requirement of Law or any material Contractual Obligation of
Holdings, the Borrower or any of its Subsidiaries (other than any violation
which would not reasonably be expected to result in a Material Adverse Effect)
or (c) result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens permitted by Section 6.2
or as otherwise contemplated by the First Lien Loan Documents).
          3.6 No Material Litigation. No litigation, proceeding or, to the
knowledge of Holdings and the Borrower, investigation of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
and the Borrower, likely to be commenced within a reasonable time period against
Holdings, the Borrower or any of its Subsidiaries or against any of their
Properties or revenues which, taken as a whole, (a) are material and adverse
with respect to any of the Second Lien Loan Documents or (b) would reasonably be
expected to have a Material Adverse Effect.
          3.7 No Default. No Default or Event of Default has occurred and is
continuing.
          3.8 Ownership of Property; Liens. Except as set forth in
Schedule 3.8A, each of Holdings, the Borrower and its Subsidiaries has valid and
defensible title in fee simple to, or a valid leasehold interest in, all its
real property, and good title to, or a valid leasehold interest in or right to
use, all its other Property (other than Intellectual Property), in each case,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and none of such Property is subject to any Lien except
as permitted by the Second Lien Loan Documents. Schedule 3.8B lists all real
property which is owned or leased by any Loan Party as of the Closing Date.

41



--------------------------------------------------------------------------------



 



          3.9 Intellectual Property. Each of Holdings, the Borrower and its
Subsidiaries owns, or has a valid license to use, all Intellectual Property used
and necessary for the conduct of its business as currently conducted free and
clear of all Liens (other than Liens permitted hereunder), except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. To Holdings’ or the Borrower’s knowledge, no holding, injunction,
decision or judgment has been rendered by any Governmental Authority and neither
Holdings, the Borrower nor any of its Subsidiaries has entered into any
settlement stipulation or other agreement (except license agreements in the
ordinary course of business) which would cancel the validity of Holdings’, the
Borrower’s or any Subsidiary’s rights in any Intellectual Property owned by
Holdings, the Borrower or any Subsidiary (the “Borrower Intellectual Property”)
in any respect that would reasonably be expected to have a Material Adverse
Effect. To Holdings’ or the Borrower’s knowledge, no pending claim has been
asserted or threatened in writing by any Person challenging the use by Holdings,
the Borrower or its Subsidiaries of any Borrower Intellectual Property or the
validity of any Borrower Intellectual Property, except in each case as would not
reasonably be expected to have a Material Adverse Effect. To Holdings’ or the
Borrower’s knowledge, the use of any Borrower Intellectual Property by Holdings,
the Borrower or its Subsidiaries does not infringe on the rights of any other
Person in a manner that would reasonably be expected to have a Material Adverse
Effect. Holdings, the Borrower and its Subsidiaries have taken all commercially
reasonable actions that in the exercise of their reasonable business judgment
should be taken to protect the Borrower Intellectual Property, including
Borrower Intellectual Property that is confidential in nature, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
          3.10 Taxes. Each of Holdings, the Borrower and each of its
Subsidiaries (i) has filed or caused to be filed all federal, state, provincial
and other tax returns that are required to be filed and (ii) has paid all taxes
shown to be due and payable on said returns and all other taxes, fees or other
charges imposed on it or any of its Property by any Governmental Authority
responsible for administering taxes (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which any reserves required in conformity with GAAP have been
provided on the books of Holdings, the Borrower or such Subsidiary, as the case
may be), except in each case where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
          3.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the regulations of the Board. If
requested by any Lender (through the Administrative Agent) or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1 referred to in Regulation U.
          3.12 ERISA. (a) Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: neither a
Reportable Event nor an “accumulated funding deficiency” (within the meaning of
Section 412(a) of the Code or Section 302(a)(2) of ERISA) has occurred during
the five-year period prior to the date on which this

42



--------------------------------------------------------------------------------



 




representation is made with respect to any Single Employer Plan, and each Plan
has complied with the applicable provisions of ERISA and the Code; no
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Single Employer Plan has arisen, during such five-year period; the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Single Employer Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Single Employer Plan
allocable to such accrued benefits; none of Holdings, the Borrower nor any of
its Subsidiaries has had (or reasonably expects to have) a complete or partial
withdrawal from any Multiemployer Plan that has resulted or would reasonably be
expected to result in a liability under ERISA and, to the knowledge of Holdings
and the Borrower, no Multiemployer Plan is in Reorganization or Insolvent.
          (b) Holdings, the Borrower and its Subsidiaries have not incurred, and
do not reasonably expect to incur, any liability under ERISA or the Code with
respect to any plan within the meaning of Section 3(3) of ERISA which is subject
to Title IV of ERISA that is maintained by a Commonly Controlled Entity (other
than Holdings, the Borrower and its Subsidiaries) (a “Commonly Controlled Plan”)
merely by virtue of being treated as a single employer under Title IV of ERISA
with the sponsor of such plan that would reasonably be likely to have a Material
Adverse Effect and result in a direct obligation of Holdings, the Borrower and
its Subsidiaries to pay money.
          3.13 Investment Company Act. No Loan Party is an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
          3.14 Subsidiaries. (a) The Subsidiaries listed on Schedule 3.14
constitute all the Subsidiaries of Holdings at the Closing Date (and after
giving effect to the Acquisition Transactions). Schedule 3.14 sets forth as of
the Closing Date the name and jurisdiction of incorporation of each Subsidiary
and, as to each Subsidiary, the percentage of each class of Capital Stock owned
by any Loan Party.
          (b) As of the Closing Date (and after giving effect to the Acquisition
Transactions), except as set forth on Schedule 3.14, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments of any nature to which Holdings or any of its Subsidiaries is a
party relating to any Capital Stock of the Borrower or any of its Subsidiaries.
          3.15 Environmental Matters. Other than exceptions to any of the
following that would not reasonably be expected to have a Material Adverse
Effect: none of Holdings, the Borrower or any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law for the
operation of the Business; or (ii) has become subject to any Environmental
Liability.
          3.16 Accuracy of Information, etc. No statement or information
(excluding the projections and pro forma financial information referred to
below) contained in this Agreement,

43



--------------------------------------------------------------------------------



 




any other Second Lien Loan Document, the Confidential Information Memorandum or
any certificate furnished to the Administrative Agent or the Lenders or any of
them, by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other Second Lien Loan
Documents when taken as a whole, contained as of the date such statement,
information, or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not materially misleading in light of the
circumstances in which they were made. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.
3.17 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Collateral Agent for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein (including any proceeds of any item of Collateral) to the
extent required by the Guarantee and Collateral Agreement. In the case of
(i) the Pledged Securities described in the Guarantee and Collateral Agreement,
when any stock certificates or notes, as applicable, representing such Pledged
Securities are delivered to the collateral agent under the First Lien Loan
Documents or the Collateral Agent, as applicable, pursuant to the Intercreditor
Agreement and (ii) the other Collateral described in the Guarantee and
Collateral Agreement, when financing statements in appropriate form are filed,
within the time periods (if any) required by applicable law, in the offices
specified on Schedule 3.17 (which financing statements have been duly completed
and executed (as applicable) and delivered to the Collateral Agent) and such
other filings as are specified on Schedule 3.17 are made, the Collateral Agent
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral (including any proceeds of
any item of Collateral) (to the extent a security interest in such Collateral
can be perfected through the filing of financing statements in the offices
specified on Schedule 3.17 and the filings specified on Schedule 3.17, and
through the delivery of the Pledged Securities required to be delivered on the
Closing Date), as security for the Obligations, in each case prior and superior
in right to any other Person (except (i) Liens permitted by Section 6.2 and
(ii) Liens having priority by operation of law) to the extent required by the
Guarantee and Collateral Agreement.
          (b) Upon the execution and delivery of any Mortgage to be executed and
delivered pursuant to Section 5.8(b), such Mortgage shall be effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties a legal,
valid and enforceable Lien on the mortgaged property described therein and
proceeds thereof; and when such Mortgage is filed in the recording office
designated by the Borrower, such Mortgage shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such mortgaged property and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (other than Liens permitted by Section 6.2
or other encumbrances or rights permitted by the relevant Mortgage).

44



--------------------------------------------------------------------------------



 



          3.18 Solvency. The Loan Parties, taken as a whole, are, and after
giving effect to the Transactions and the incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith and in
connection with the Second Lien Loan Documents will be, Solvent.
SECTION 4. CONDITIONS PRECEDENT
          The agreement of each Lender to make the extension of credit requested
to be made by it is subject to the satisfaction (or waiver), prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:
     (a) Second Lien Credit Agreement; Security Documents. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Collateral Agent, Holdings, the Borrower, the Joint
Lead Arrangers, the Syndication Agent and each Lender whose name appears on the
signature pages hereof (or, with respect to each Person which shall be a Lender
as of the Closing Date, a duly completed, executed and delivered Lender
Addendum), (ii) the Guarantee and Collateral Agreement, executed and delivered
by the Loan Parties and the Administrative Agent, (iii) the Intercreditor
Agreement executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor and (iv) an Acknowledgement and Consent in the form attached to the
Guarantee and Collateral Agreement executed and delivered by each Issuer (as
defined therein), if any, that is not a Loan Party.
     (b) Existing Indebtedness. (i) Holdings, the Borrower and its Subsidiaries
shall have no Indebtedness for borrowed money outstanding as of the Closing Date
other than under this Agreement and the other Indebtedness permitted by
Section 6.1 (provided that, with respect to the 91/4% Senior Notes, the
Indebtedness thereunder shall not be deemed to be outstanding as long as an
amount in cash equal to the amount required to redeem such 91/4% Senior Notes
shall have been delivered to the trustee under the 91/4% Senior Notes Indenture)
and (ii) the Existing Credit Facility and all liens securing obligations under
the Existing Credit Facility shall have been terminated (or arrangements
reasonably satisfactory to the Administrative Agent for such termination of such
liens shall have been made), and the Administrative Agent shall have received
satisfactory evidence from Holdings and the Borrower as to the foregoing.
     (c) Transactions, etc. The following transactions shall be consummated:
     (i) Acquisition. The Merger shall have been or shall contemporaneously be
consummated substantially pursuant to the terms of the Acquisition Agreement,
and the Exchange Fund (as defined in the Acquisition Agreement) shall have been
or shall contemporaneously be deposited with the Paying Agent (as defined in the
Acquisition Agreement) in accordance with the Acquisition Agreement.

45



--------------------------------------------------------------------------------



 



     (ii) Equity Financing. The Sponsor or one or more of its Affiliates shall
have made cash common or preferred equity contributions to, or purchased for
cash common or preferred equity of, Holdings in an aggregate amount that,
together with the amount of the equity of Holdings that shall be purchased or
acquired by management as of the Closing Date, constitutes not less than
$185,000,000, and Holdings shall have used such cash equity contribution to
consummate the Transactions (the “Equity Financing”).
     (iii) First Lien Loan Documents. The Administrative Agent shall have
received evidence that the First Lien Loan Documents shall have been executed
and delivered by all of the Persons stated to be party thereto in their
respective forms then most recently delivered to the Administrative Agent, and
evidence that the “Closing Date” (as defined in the First Lien Credit Agreement)
will occur on the Closing Date.
     (iv) [Reserved]
     (v) Redemption of the 91/4% Senior Notes. The Company shall have deposited
with the trustee under the 91/4% Senior Notes Indenture an amount in cash
necessary to redeem all of the 91/4% Senior Notes at a price equal to at least
the principal amount thereof on the Closing Date pursuant to the terms of the
91/4% Senior Notes Indenture and at such time such 91/4% Senior Notes shall
cease to be outstanding.
     (d) Fees. The Agents shall have received all fees required to be paid, and
all reasonable out-of-pocket expenses for which reasonably detailed invoices
have been presented (including reasonable fees, disbursements and other charges
of counsel to the Administrative Agent), on or before the Closing Date.
     (e) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate signed by the chief financial officer or treasurer on
behalf of Holdings, substantially in the form of Exhibit F hereto.
     (f) Lien Searches. The Collateral Agent shall have received the results of
a recent lien search in each of the jurisdictions in which Uniform Commercial
Code financing statements or other filings or recordations should be made to
evidence or perfect security interests in all assets of the Loan Parties, and
such search shall reveal no liens on any of the assets of the Loan Party, except
for Liens permitted by Section 6.2 or liens to be discharged on or prior to the
Closing Date.
     (g) Closing Certificate. The Administrative Agent shall have received a
certificate of each of Holdings, the Initial Borrower and the Surviving Borrower
dated the Closing Date, substantially in the form of Exhibit C, with appropriate
insertions and attachments.

46



--------------------------------------------------------------------------------



 



     (h) Legal Opinions. The Administrative Agent shall have received an
executed legal opinion of Dechert LLP, counsel to the Loan Parties, and of local
counsel to the Loan Parties, in each case reasonably satisfactory to the
Administrative Agent covering such customary matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require and in form and substance reasonably satisfactory to the
Administrative Agent.
     (i) Pledged Stock; Stock Powers; Pledged Notes. The collateral agent under
the First Lien Loan Documents shall have received (i) the certificates
representing the shares, if any, of Capital Stock of the Borrower and (to the
extent required by the terms of the Guarantee and Collateral Agreement) each of
the Borrower’s Subsidiaries pledged to the Administrative Agent pursuant to
(and, in the case of the Capital Stock of any Foreign Subsidiary, subject to the
limitations of) the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) required
to be pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
     (j) Filings, Registrations and Recordings. Each document (including,
without limitation, any Uniform Commercial Code financing statement) required by
the Second Lien Security Documents to be filed, registered or recorded in order
to create in favor of the Collateral Agent for the benefit of the Secured
Parties, a perfected Lien on the Collateral described therein with the priority
provided for in the Second Lien Security Documents, shall have been delivered to
the Collateral Agent in proper form for filing, registration or recordation.
     (k) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.5(c).
     (l) Pro Forma Balance Sheet; Financial Statements; Financial Plan. The
Lenders shall have received (i) the unaudited pro forma consolidated balance
sheet of the Borrower and its consolidated Subsidiaries (the “Pro Forma Balance
Sheet”), certified by a Responsible Officer of the Borrower as having been
prepared giving effect (as if such events had occurred on such date) to (A) the
Transactions, including the Loans and the First Lien Loans to be made on the
Closing Date and the use of the proceeds thereof and (B) the payment of fees and
expenses in connection with the foregoing; and (ii) the financial statements of
the Company and its Subsidiaries referred to in Section 3.1. The Pro Forma
Balance Sheet shall have been prepared based upon the best information available
to the Borrower as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial position of the
Borrower and its consolidated Subsidiaries as at the end of the fiscal quarter
ending March 31, 2007 assuming that the events specified in the preceding
sentence had actually occurred at such date, and shall be so certified by the
Borrower.

47



--------------------------------------------------------------------------------



 



     (m) Representations and Warranties. The Specified Representations shall be
true and correct in all material respects, in each case on and as of the Closing
Date as if made on and as of such date except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier date
(provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects).
     (n) No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date or after giving effect to the extensions of
credit requested to be made on the Closing Date; provided that, notwithstanding
anything herein to the contrary, the existence or non-existence of any Default
or Event of Default with respect to a breach of representations and warranties
as of the Closing Date shall relate only to the Specified Representations.
          Notwithstanding anything herein to the contrary, to the extent any
security interest in the Collateral or any deliverable related to the perfection
of security interests in or Liens upon the Collateral (other than any such
property the security interest in or lien upon which may be perfected by the
filing of a Uniform Commercial Code financing statement or the delivery of stock
certificates under any Second Lien Security Document) is not provided on the
Closing Date after the Borrower’s use of commercially reasonable efforts to do
so, the provision of any such security interest(s) or Liens(s) or deliverable
shall not constitute a condition precedent to the initial extensions of credit
under this Section 4 on the Closing Date but shall be required to be delivered
after the Closing Date pursuant to arrangements to be mutually agreed by the
Administrative Agent and the Borrower.
SECTION 5. AFFIRMATIVE COVENANTS
          Each of Holdings and the Borrower (on behalf of itself and each of the
Subsidiaries) hereby agrees that, so long as any Loan or other amount is owing
to any Lender or any Agent hereunder (other than contingent or indemnification
obligations not then due), Holdings and the Borrower shall and (to the extent
relevant) shall cause each of the Subsidiaries to:
          5.1 Financial Statements. Furnish to the Administrative Agent for
delivery to each Lender (which may be delivered via posting on Intralinks):
     (a) (i) within 90 days after the fiscal year ending June 30, 2007, a copy
of the audited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year and (ii) within 90 days
after the end of each fiscal year of Holdings (which fiscal year may be changed
as permitted under Section 6.10), commencing with the fiscal year ending
June 30, 2008 or December 31, 2008, as the case may be, a copy of the audited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at

48



--------------------------------------------------------------------------------



 



the end of such year and the related audited consolidated statements of income
and of cash flows for such year, in each case setting forth in each case in
comparative form the figures as of the end of and for the previous year,
reported on without qualification arising out of the scope of the audit, by
PriceWaterhouseCoopers LLP or other independent certified public accountants of
nationally recognized standing; and
     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of
Holdings, commencing with the fiscal quarter ending September 30, 2007 the
unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments and the lack of notes);
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except, in the case of the financial statements
referred to in clause (b), for customary year-end adjustments and the absence of
footnotes).
Documents required to be delivered pursuant to this Section 5.1 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
www.vertrue.com, or (ii) on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have been granted access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).
          5.2 Certificates; Other Information. Furnish to the Administrative
Agent for delivery to each Lender, or, in the case of clause (f), to the
relevant Lender:
     (a) concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer on behalf of Holdings
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and (ii) (x) if
applicable for such period, a Compliance Certificate containing all information
and calculations necessary for determining compliance by Holdings, the Borrower
and its Subsidiaries with the provisions of Section 6.16 as of the last day of
the fiscal quarter or fiscal year of Holdings, as the case may be, and (y) to
the extent not previously disclosed to the Administrative Agent, a description
of any new Subsidiary and of any change in the jurisdiction of organization of
any other Loan Party and a listing of any new registrations, and applications
for registration, of material Intellectual Property acquired or made by

49



--------------------------------------------------------------------------------



 



any Loan Party since the date of the most recent list delivered pursuant to this
clause (y) (or, in the case of the first such list so delivered, since the
Closing Date);
     (b) as soon as available, but in any event not later than 60 days after the
end of each fiscal year of Holdings (commencing with the fiscal year ending on
June 30, 2008), a detailed consolidated budget for the following fiscal year
(including a projected consolidated balance sheet of Holdings, the Borrower and
its Subsidiaries as of the end of the following fiscal year and the related
consolidated statements of projected cash flow and projected income)
(collectively, the “Annual Operating Budget”);
     (c) promptly after the same are sent, copies of all financial statements
and reports that Holdings or the Borrower sends to the holders of any class of
its debt securities or public equity securities (except for Permitted Investors)
and, promptly after the same are filed, copies of all financial statements and
reports that Holdings or the Borrower may make to, or file with, the SEC, in
each case to the extent not already provided pursuant to Section 5.1 or any
other clause of this Section 5.2;
     (d) promptly upon delivery thereof to Holdings or the Borrower and to the
extent permitted, copies of any accountants’ letters addressed to its Board of
Directors (or any committee thereof);
     (e) promptly, such additional financial and other information as the
Administrative Agent (for its own account or upon the reasonable request from
any Lender) may from time to time reasonably request;
     (f) prior to the effectiveness thereof, copies of substantially final
drafts of any proposed material amendment, supplement, waiver or other
modification with respect to the First Lien Credit Agreement; and
     (g) concurrently with the dispatch or receipt of the same to or from any
agent under the First Lien Credit Agreement, copies of any notice of the
occurrence of an event of default under the First Lien Credit Agreement
dispatched to or received from such agent under or in connection with the First
Lien Credit Agreement.
Documents required to be delivered pursuant to this Section 5.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
www.vertrue.com, or (ii) on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
          5.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material taxes, governmental assessments and governmental charges (other than
Indebtedness), except (a) where

50



--------------------------------------------------------------------------------



 



the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves required in conformity with GAAP with
respect thereto have been provided on the books of Holdings, the Borrower or its
Subsidiaries, as the case may be, or (b) to the extent that failure to pay or
satisfy such obligations could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.
          5.4 Conduct of Business and Maintenance of Existence, etc.;
Compliance. (a) (i) Preserve, renew and keep in full force and effect its
corporate or other existence and (ii) take all reasonable action to maintain all
rights (other than Intellectual Property rights, the maintenance of which is
addressed in Section 5.5(b)), privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 6.3 or except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; provided that, for the avoidance of
doubt, notwithstanding the foregoing clause (a)(i), the Company shall be
permitted to change its corporate identity from a Delaware corporation to a
Delaware limited liability company so long as promptly following such
reorganization, the Company shall deliver to the Administrative Agent certified
copies of its certificate of formation, operating agreement, Certificate of Good
Standing from its jurisdiction of organization and such other documents as may
be reasonably requested by the Administrative Agent.
          5.5 Maintenance of Property; Insurance. (a) Keep all Property
necessary in its business in adequate working order and condition, ordinary wear
and tear excepted except where a failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          (b) Take all commercially reasonable and necessary steps, including,
in any proceeding before the United States Patent and Trademark Office or the
United States Copyright Office, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of the
Borrower Intellectual Property, including, filing of applications for renewal,
affidavits of use and affidavits of incontestability, except in each case to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.
          (c) Maintain insurance with financially sound and reputable insurance
companies insurance on all its material Property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.
All such insurance shall, to the extent customary (but in any event, not
including business interruption insurance and personal injury insurance)
(i) provide that no cancellation thereof shall be effective until at least
30 days after receipt by the Administrative Agent of written notice thereof and
(ii) name the Administrative Agent as insured party or loss payee.
          5.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
dealings and transactions in relation to

51



--------------------------------------------------------------------------------



 



its business and activities, (b) permit representatives of any Lender to visit
and inspect any of its properties (in the case of any real property lease, to
the extent permitted in the relevant lease agreement) and examine and make
abstracts from any of its books and records upon reasonable prior notice and
during normal business hours (provided that such visits shall be coordinated by
the Administrative Agent), (c) permit representatives of any Lender to have
reasonable discussions regarding the business, operations, properties and
financial and other condition of Holdings, the Borrower and its Subsidiaries
with officers and employees of Holdings, the Borrower and its Subsidiaries,
(provided that any Lender shall coordinate any request for such discussions
through the Administrative Agent) and (d) permit representatives of the
Administrative Agent to have reasonable discussions regarding the business,
operations, properties and financial and other condition of Holdings, the
Borrower and its Subsidiaries with its independent certified public accountants;
provided that a Responsible Officer of Holdings or the Borrower shall be present
during such discussion and any such discussions with Holdings’ independent
certified public accountants at Holdings’ expense shall, except while an Event
of Default has occurred and is continuing, be limited to one meeting per
calendar year.
          5.7 Notices. Promptly upon a Responsible Officer of Holdings or any
Loan Party obtaining knowledge thereof, give notice to the Administrative Agent
(who shall promptly notify each Lender) of:
     (a) the occurrence of any Default or Event of Default;
     (b) any litigation, investigation or proceeding which may exist at any time
between Holdings, the Borrower or any of its Subsidiaries and any other Person,
that in either case, could reasonably be expected to have a Material Adverse
Effect;
     (c) the following events, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, as soon as possible
and in any event within 30 days after Holdings, the Borrower or any Subsidiary
knows thereof: (i) the occurrence of any Reportable Event with respect to any
Single Employer Plan, a failure to make any required contribution to a Single
Employer Plan, the creation of any Lien in favor of the PBGC or a Single
Employer Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan, (ii) the institution of proceedings or
the taking of any other action by the PBGC or Holdings or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan or (iii) the
occurrence of any similar events with respect to a Commonly Controlled Plan,
that would reasonably be likely to result in a direct obligation of Holdings,
the Borrower or any of its Subsidiaries to pay money;
     (d) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect; and
     (e) the acquisition of any Property after the Closing Date in which the
Collateral Agent does not already have a perfected security interest and in
which a security interest is required to be created or perfected pursuant to
Section 5.8.

52



--------------------------------------------------------------------------------



 



Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action Holdings, the Borrower or the relevant Subsidiary
proposes to take with respect thereto.
          5.8 Additional Collateral, etc. (a) With respect to any Property
(other than Vehicles, cash, Cash Equivalents, Foreign Cash Equivalents and other
assets expressly excluded from the Collateral or excluded from the requirement
that a Lien is perfected on such Property pursuant to the Second Lien Security
Documents) located in the United States acquired after the Closing Date by any
Loan Party (other than (x) any interests in real property and any Property
described in paragraph (b) of this Section 5.8, (y) any Property subject to a
Lien expressly permitted by Section 6.2(g) and (z) Instruments, Certificated
Securities, Securities and Chattel Paper, which are referred to in the last
sentence of this paragraph (a)) as to which the Collateral Agent for the benefit
of the Secured Parties does not have a perfected Lien, promptly, but in any case
within 30 days, (i) give notice of such Property to the Collateral Agent and
execute and deliver to the Collateral Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Collateral Agent reasonably
requests to grant to the Collateral Agent for the benefit of the Secured Parties
a security interest in such Property and (ii) take all actions reasonably
requested by the Collateral Agent to grant to the Collateral Agent for the
benefit of the Secured Parties a perfected security interest (to the extent
required by the Second Lien Security Documents) in such Property (with respect
to Property of a type owned by a Loan Party as of the Closing Date to the extent
the Collateral Agent for the benefit of the Secured Parties, has a perfected
security interest in such Property as of the Closing Date), including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Collateral Agent. Any Instrument,
Certificated Security (other than in respect of the Capital Stock of any
Subsidiary), Security or Chattel Paper in excess of $100,000 shall be promptly
delivered to the collateral agent under the First Lien Loan Documents or the
Collateral Agent, as applicable, pursuant to the Intercreditor Agreement
indorsed in a manner reasonably satisfactory to the Collateral Agent to be held
as Collateral pursuant to the relevant Second Lien Security Document.
          (b) With respect to any fee interest in any real property located in
the United States having a value (together with improvements thereof) of at
least $1,000,000 acquired after the Closing Date by any Loan Party (other than
any such real property subject to a Lien expressly permitted by Section 6.2(g))
within 30 days of such acquisition, (i) give notice of such acquisition to the
Collateral Agent and, if requested by the Collateral Agent execute and deliver a
Mortgage (subject to Liens permitted by Section 6.2) in favor of the Collateral
Agent for the benefit of the Secured Parties, covering such real property
(provided that no Mortgage nor survey shall be obtained if the Collateral Agent
reasonably determines in consultation with the Borrower that the costs of
obtaining such Mortgage or survey are excessive in relation to the value of the
security to be afforded thereby), (ii) if reasonably requested by the Collateral
Agent (A) provide the Lenders with a lenders’ title insurance policy with
extended coverage covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Collateral Agent) as well as a current ALTA survey
thereof, together with a surveyor’s certificate unless the title insurance
policy referred to above shall not contain an exception for any matter shown by
a survey (except to the extent an

53



--------------------------------------------------------------------------------



 



existing survey has been provided and specifically incorporated into such title
insurance policy), each in form and substance reasonably satisfactory to the
Collateral Agent, and (B) use commercially reasonable efforts to obtain any
consents or estoppels reasonably deemed necessary by the Collateral Agent, in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Collateral Agent and (iii) if requested by the
Collateral Agent deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent.
          (c) With respect to any new Domestic Subsidiary that is a Material
Subsidiary created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include (x) any previously non-wholly owned Domestic
Subsidiary that becomes wholly owned and is a Material Subsidiary and (y) any
Domestic Subsidiary that was previously an Immaterial Subsidiary and becomes a
Material Subsidiary or a Subsidiary which is a Material Subsidiary, as
applicable) by any Loan Party, promptly, but in any case within 30 days of such
acquisition, (i) give notice of such acquisition or creation to the Collateral
Agent and, if requested by the Collateral Agent, execute and deliver to the
Collateral Agent such amendments to the Guarantee and Collateral Agreement or
such other documents as the Collateral Agent reasonably deems necessary to grant
to the Collateral Agent for the benefit of the Secured Parties a perfected
security interest (to the extent required by the Second Lien Security Documents)
in the Capital Stock of such new Subsidiary that is owned by such Loan Party,
(ii) deliver to the collateral agent under the First Lien Loan Documents or the
Collateral Agent, as applicable, pursuant to the Intercreditor Agreement the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
such Loan Party, and (iii) if such new Subsidiary is a wholly owned Domestic
Subsidiary (and is not an Immaterial Subsidiary), cause such new Subsidiary
(A) to become a party to the Guarantee and Collateral Agreement and (B) to take
such actions necessary or advisable to grant to the Collateral Agent for the
benefit of the Secured Parties a perfected security interest (to the extent
required by the Second Lien Security Documents) in the Collateral described in
the Guarantee and Collateral Agreement with respect to such new Subsidiary (to
the extent the Collateral Agent, for the benefit of the Secured Parties, has a
perfected security interest in the same type of Collateral as of the Closing
Date), including, without limitation, the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Collateral Agent.
          (d) With respect to any new Foreign Subsidiary directly owned by
Holdings, the Borrower or a Domestic Subsidiary that is a Material Subsidiary
created or acquired after the Closing Date (which, for the purposes of this
paragraph, shall include any Foreign Subsidiary directly owned by Holdings, the
Borrower or a Domestic Subsidiary that previously was an Immaterial Subsidiary
and becomes a Material Subsidiary or a Subsidiary which is a Material
Subsidiary, as applicable) by any Loan Party, promptly, but in any case within
30 days of such acquisition, (i) give notice of such acquisition or creation to
the Collateral Agent and, if requested by the Collateral Agent, execute and
deliver to the Collateral Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Collateral Agent deems necessary or
reasonably advisable in order to grant to the Collateral Agent, for the benefit

54



--------------------------------------------------------------------------------



 



of the Secured Parties, a perfected security interest (to the extent required by
the Second Lien Security Documents) in the Capital Stock of such new Subsidiary
that is owned by such Loan Party (provided that in no event shall more than 65%
of the total outstanding voting Capital Stock of any Foreign Subsidiary be
required to be so pledged), and (ii) to the extent permitted by applicable law,
deliver to the collateral agent under the First Lien Loan Documents or the
Collateral Agent, as applicable, pursuant to the Intercreditor Agreement the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
such Loan Party, and take such other action as may be necessary or, in the
reasonable opinion of the Collateral Agent, necessary to perfect or ensure
appropriate priority the Lien of the Collateral Agent thereon.
          (e) Notwithstanding anything to the contrary in any Second Lien Loan
Document, (a) this Section 5.8 shall not apply with respect to any collateral to
the extent the Administrative Agent has reasonably determined that the value of
such collateral to which this Section 5.8 would otherwise apply is insufficient
to justify the difficulty, time and/or expense of obtaining a perfected Lien
therefrom and (b) any such security interest or Lien shall be subject to the
relevant requirements of the Intercreditor Agreement.
          5.9 Further Assurances. Maintain the security interest created by the
Second Lien Security Documents as a perfected security interest having at least
the priority described in the Intercreditor Agreement (to the extent such
security interest can be perfected through the filing of UCC-1 financing
statements, the Intellectual Property filings to be made pursuant to Schedule 4
of the Guarantee and Collateral Agreement or the delivery of Pledged Securities
required to be delivered under the Guarantee and Collateral Agreement (and
pursuant to the Intercreditor Agreement)), subject to the rights of the Loan
Parties under the Second Lien Loan Documents to dispose of the Collateral. From
time to time the Loan Parties shall execute and deliver, or cause to be executed
and delivered, such additional instruments, certificates or documents, and take
all such actions, as the Collateral Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Second Lien Loan Documents, or of renewing the rights of the Secured
Parties with respect to the Collateral as to which the Collateral Agent, for the
ratable benefit of the Secured Parties, has a perfected Lien pursuant hereto or
thereto, including, without limitation, filing any financing or continuation
statements or financing change statements under the Uniform Commercial Code (or
other similar laws) in effect in any United States jurisdiction with respect to
the security interests created hereby.
          5.10 Use of Proceeds. The proceeds of the Loan (i) shall be used to
effect, in part, the Transactions and to pay related fees and expenses and
(ii) in an amount equal to the aggregate amount necessary to pay the
consideration upon full conversion of the Convertible Notes outstanding on the
Closing Date shall be deposited by the Borrower in a segregated interest bearing
escrow account on the Closing Date on terms reasonably acceptable to the
Administrate Agent (the “Convertible Notes Escrow Account”); provided that the
Borrower shall be permitted to withdraw funds from such account in accordance
with Section 5.11.
          5.11 Post-Closing Undertakings. Immediately upon any obligations under
any Convertible Notes becoming owing and payable by the Borrower or upon the
presentment or

55



--------------------------------------------------------------------------------



 



tender for repurchase or conversion of such Convertible Notes by the holder(s)
thereof, the Borrower shall be permitted to withdraw funds from the Convertible
Notes Escrow Account in an amount necessary to repurchase, or pay the amounts
upon conversion of, such Convertible Notes and shall use such withdrawn funds to
make such payments with respect to the Convertible Notes. After no Convertible
Notes are outstanding, the Borrower shall be permitted to close the Convertible
Notes Escrow Account and all amounts remaining in the Convertible Notes Escrow
Account (including all accrued interest), if any, shall be paid to the Borrower.
SECTION 6. NEGATIVE COVENANTS
          The Borrower (on behalf of itself and each of the Subsidiaries) hereby
agrees that, so long as the Commitments remain in effect or any Loan or other
amount is owing to any Lender or the Agents hereunder (other than contingent or
indemnification obligations not then due), the Borrower shall not, and shall not
permit any of the Subsidiaries to:
          6.1 Indebtedness. Create, issue, incur, assume, or suffer to exist any
Indebtedness, except:
     (a) Indebtedness of Holdings, the Borrower or any Subsidiary Guarantor
pursuant to any First Lien Loan Document, Second Lien Loan Document, Hedge
Agreements or in connection with any Bank Product Obligations;
     (b) Indebtedness (i) of the Borrower to any of its Subsidiaries, (ii) of
any Subsidiary Guarantor to the Borrower or any Subsidiary, (iii) of any
Non-Guarantor Subsidiary that is a Domestic Subsidiary to any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary, (iv) of any
Non-Guarantor Subsidiary that is a Foreign Subsidiary to any other Non-Guarantor
Subsidiary that is a Foreign Subsidiary and (v) of any Non-Guarantor Subsidiary
that is a Foreign Subsidiary to the Borrower or any Domestic Subsidiary in an
aggregate principal amount at any one time not to exceed $37,500,000;
     (c) Indebtedness (including, without limitation, Capital Lease Obligations
and purchase money Indebtedness) secured by Liens permitted by Section 6.2(g) in
an aggregate principal amount not to exceed $22,500,000 at any one time
outstanding;
     (d) Indebtedness outstanding on the date hereof and listed on
Schedule 6.1(d) and any refinancings, replacements, refundings, renewals or
extensions thereof (without any increase (excluding accrued interest and the
amount of reasonable fees and expenses incurred, make whole payments and
premiums paid in connection therewith) in the principal amount thereof or any
shortening of the maturity of any principal amount thereof);
     (e) Guarantee Obligations (i) by the Borrower or any of its Subsidiaries of
obligations of the Borrower or any Subsidiary Guarantor, (ii) by any
Non-Guarantor Subsidiary of obligations of any Non-Guarantor Subsidiary that is
a Domestic Subsidiary and (iii) by any Non-Guarantor Subsidiary that is a
Foreign Subsidiary of obligations of any other Non-Guarantor Subsidiary that is
a Foreign Subsidiary;

56



--------------------------------------------------------------------------------



 



     (f) Indebtedness of the Borrower or any of its Subsidiaries arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Subsidiary in the
ordinary course of business against insufficient funds so long as such
Indebtedness is promptly repaid, or in respect of netting services, overdraft
protections, the endorsement of instruments or otherwise in connection with
customary deposit accounts;
     (g) additional unsecured Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Borrower and all
Subsidiaries) not to exceed $7,500,000 at any one time outstanding; provided
that to the extent such Indebtedness is incurred by Subsidiaries that are not
Subsidiary Guarantors, such Indebtedness shall be non-recourse to the Borrower
and the Subsidiary Guarantors;
     (h) Indebtedness of the Borrower or any of its Subsidiaries in respect of
workers’ compensation claims, health, disability or other employee benefits;
property casualty or liability insurance; take-or-pay obligations in supply
arrangements; self-insurance obligations; performance, bid, surety, custom,
utility and advance payment bonds; and performance and completion guaranties (in
each case in the ordinary course of business);
     (i) Indebtedness consisting of Permitted Indebtedness; provided that the
aggregate amount of Permitted Indebtedness incurred after the Closing Date
outstanding at any time shall not exceed the sum of (i) $75,000,000 plus
(ii) the aggregate amount of Indebtedness under the First Lien Loan Documents
and the Second Lien Loan Documents repaid or prepaid prior to such time;
     (j) Indebtedness of the Borrower or any Subsidiary Guarantor as an account
party in respect of trade letters of credit issued in the ordinary course of
business;
     (k) Indebtedness of any Person that (x) becomes a Subsidiary as part of a
Permitted Acquisition or Investment permitted hereunder after the Closing Date,
and extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or shorten
maturity (other than by an amount not greater than accrued interest, fees and
expenses, including premium and defeasance costs, associated therewith), or
(y) add any Subsidiary as a new obligor or new property of the Borrower or any
Subsidiary as security therefor or (z) result in a decreased average weighted
life thereof during the term of this Agreement; provided that (A) such acquired
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary (except to the extent such acquired Indebtedness refinanced (and did
not increase principal (except for accrued interest premium or fees, or
expenses) or shorten maturity during the term of this Agreement) other
Indebtedness to facilitate such entity becoming a Subsidiary), (B) the aggregate
principal amount of Indebtedness permitted by this clause (l) shall not at any
one time outstanding exceed $37,500,000 and (C) neither the Borrower nor any
Subsidiary shall be a new obligor therefor and no property of the Borrower or
any Subsidiary shall provide security therefor;

57



--------------------------------------------------------------------------------



 



     (l) Indebtedness incurred by the Borrower or any of its Subsidiaries in the
form of customary obligations under indemnification, incentive, non-compete,
consulting, deferred compensation, or other similar arrangements;
     (m) Indebtedness incurred by the Borrower or any of its Subsidiaries in
connection with the financing of insurance premiums; and
     (n) Indebtedness incurred under any Hedge Agreement permitted hereunder or
any guarantee of such Indebtedness.
          6.2 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its Property, whether now owned or hereafter acquired, except for:
     (a) Liens for taxes, assessments or governmental charges or claims not yet
due or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, to the extent required
by GAAP;
     (b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days, that are being contested in
good faith by appropriate proceedings;
     (c) pledges, deposits or statutory trusts in connection with workers’
compensation, unemployment insurance and other social security legislation;
     (d) deposits and other Liens to secure the performance of bids, tenders,
trade contracts (other than for borrowed money), leases, subleases, statutory
obligations, surety and appeal bonds, performance bonds, government contracts,
trade contracts and other obligations of a like nature incurred in the ordinary
course of business;
     (e) easements, zoning restrictions, rights-of-way, licenses, covenants,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, do not materially detract from the value of the
Property subject thereto or materially interfere with the ordinary conduct of
the business of the Borrower or any of its Subsidiaries;
     (f) Liens (i) in existence on the date hereof listed on Schedule 6.2(f) (or
to the extent not listed on Schedule 6.2(f), where the fair market value of the
Property to which such Lien is attached is less than $1,000,000), (ii) securing
Indebtedness permitted by Section 6.1(d) and (iii) created after the date hereof
in connection with any refinancing, refundings, or renewals or extensions
thereof permitted by Section 6.1(d); provided that no such Lien is spread to
cover any additional Property of the Borrower or any Subsidiary after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased;

58



--------------------------------------------------------------------------------



 



     (g) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 6.1(c), 6.1(j), 6.1(k), or 6.1(m); provided that in the case
of any such Liens securing Indebtedness incurred pursuant to Section 6.1(c) or
6.1(k) to the extent incurred to finance Permitted Acquisitions or Investments
permitted under Section 6.6, (x) such Liens shall be created substantially
concurrently with the acquisition of the assets financed by such Indebtedness,
(y) such Liens do not at any time encumber any Property of the Borrower or any
Subsidiary other than the Property financed by such Indebtedness and the
proceeds thereof and (z) the principal amount of Indebtedness secured thereby is
not increased;
     (h) Liens created pursuant to the First Lien Loan Documents or Second Lien
Loan Documents;
     (i) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased, and any financing statement filed in connection with
any such lease;
     (j) Liens arising from judgments in circumstances not constituting an Event
of Default under Section 7(h);
     (k) Liens on property or assets acquired pursuant to an acquisition
permitted under Section 6.6(e) (and the proceeds thereof) or assets of a
Subsidiary Guarantor in existence at the time such Subsidiary Guarantor is
acquired pursuant to an acquisition permitted under Section 6.6(e) and not
created in contemplation thereof;
     (l) Liens on Property of Non-Guarantor Subsidiaries securing Indebtedness
or other obligations not prohibited by this Agreement to be incurred by such
Non-Guarantor Subsidiaries;
     (m) receipt of progress payments and advances from customers in the
ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof;
     (n) Liens in favor of customs and revenue authorities arising as a matter
of law to secure the payment of customs duties in connection with the
importation of goods;
     (o) Liens arising out of consignment or similar arrangements for the sale
by the Borrower and its Subsidiaries of goods through third parties in the
ordinary course of business;
     (p) Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with an Investment permitted by
Section 6.6;
     (q) Liens deemed to exist in connection with Investments permitted by
Section 6.6(b) that constitute repurchase obligations;

59



--------------------------------------------------------------------------------



 



     (r) Liens upon specific items of inventory or other goods and proceeds of
the Borrower or any of its Subsidiaries arising in the ordinary course of
business securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
     (s) Liens on cash or cash deposits securing any Hedge Agreement permitted
hereunder;
     (t) any interest or title of a lessor under any leases or subleases entered
into by the Borrower or any Subsidiary in the ordinary course of business;
     (u) bankers’ liens, rights to setoff and credit balances with respect to
deposit accounts and other Cash Equivalents or Foreign Cash Equivalents to the
extent permitted by any control agreement, and Liens encumbering customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business;
     (v) Liens on insurance policies and the proceeds thereof securing the
financing of the insurance premiums in respect thereto;
     (x) license of Intellectual Property granted by the Borrower or any of its
Subsidiaries in the ordinary course of business;
     (y) any Lien constituted by any retention of title, hire purchase or
conditional sale arrangement or arrangements having similar effect in respect of
goods supplied to a Loan Party in the ordinary course of trading and on the
supplier’s standard or usual terms and securing amounts that are not more than
sixty (60) days overdue;
     (z) repurchase rights, transfer restrictions, rights of first refusal and
other similar restrictions set forth in the organizational documents of any
Person;
     (aa) Liens which are incidental to the conduct of the business of Holdings
and its Subsidiaries or the ownership of their property and assets and which
were not incurred in connection with the borrowing of money or the obtaining of
advances or credit, and which do not in the aggregate materially impair the
ordinary conduct of the business of the applicable Person; and
     (bb) other Liens with respect to obligations that do not exceed $7,500,000
at any one time outstanding.
          6.3 Fundamental Changes. Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:
     (a) (i) any Subsidiary may be merged, amalgamated, liquidated or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or

60



--------------------------------------------------------------------------------



 



surviving corporation) or (ii) any Subsidiary may be merged, amalgamated,
liquidated or consolidated with or into any Subsidiary (provided that (x) if one
of the parties to such merger, amalgamation or consolidation is a Subsidiary
Guarantor, such Subsidiary Guarantor shall be the continuing or surviving
corporation or (y) simultaneously with such transaction, the continuing or
surviving corporation shall become a Subsidiary Guarantor and the Borrower shall
comply with Section 5.8 in connection therewith; provided further that for
purposes of this clause, any Subsidiary which would be a Subsidiary Guarantor
except solely for the fact that such Subsidiary is an Immaterial Subsidiary
shall be deemed to be a Subsidiary Guarantor);
     (b) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged
or consolidated with or into, or be liquidated into, any other Non-Guarantor
Subsidiary that is a Subsidiary, and any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged or consolidated with or into, or be liquidated
into, any other Non-Guarantor Subsidiary that is a Domestic Subsidiary;
     (c) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may Dispose
of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding-up or otherwise) to any other Non-Guarantor Subsidiary that
is a Subsidiary, and any Non-Guarantor Subsidiary that is a Domestic Subsidiary
may Dispose of all or substantially all of its assets (upon voluntary
liquidation dissolution, winding-up or otherwise) to any other Non-Guarantor
Subsidiary that is a Domestic Subsidiary;
     (d) Dispositions permitted by Section 6.4 may be consummated; and
     (e) the Initial Borrower may be merged with and into the Company pursuant
to the terms of the Acquisition Agreement.
          6.4 Dispositions of Property. Dispose of any of its owned Property
(including, without limitation, receivables) whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Capital Stock to any Person, except:
     (a) the Disposition of surplus, obsolete or worn out property in the
ordinary course of business and the abandonment of Intellectual Property in the
ordinary course of business;
     (b) (i) the sale of inventory, goods and/or services in the ordinary course
of business, (ii) the cross-licensing or licensing of Intellectual Property, in
the ordinary course of business and (iii) the contemporaneous exchange, in the
ordinary course of business, of Property for Property of a like kind (other than
as set forth in clause (ii)), to the extent that the Property received in such
exchange is of a value substantially equivalent to the value of the Property
exchanged (provided that after giving effect to such exchange, the value of the
Property of the Borrower or any Subsidiary Guarantor subject to perfected Liens
in favor of the Collateral Agent under the Second Lien Security Documents is not
reduced);

61



--------------------------------------------------------------------------------



 



     (c) Dispositions permitted by Section 6.3;
     (d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower
or any Subsidiary Guarantor; provided that the sale or issuance of Capital Stock
of a Subsidiary to the Borrower or any Subsidiary Guarantor is otherwise
permitted by Section 6.6;
     (e) the Disposition of other assets having a fair market value not to
exceed 3.75% of consolidated total assets of Holdings, the Borrower and its
Subsidiaries in the aggregate; provided that the requirements of Section 2.6(b),
to the extent applicable, are complied with in connection therewith;
     (f) any Recovery Event or Specified Asset Sale; provided that the
requirements of Section 2.6(b) are complied with in connection therewith;
     (g) the leasing, occupancy agreements or sub-leasing of Property that would
not materially interfere with the required use of such Property by the Borrower
or its Subsidiaries;
     (h) the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with the Borrower’s commercially reasonable business judgment
or in the ordinary course of business, and any other Disposition or financing of
receivables or other loans held by the Borrower or any of its Subsidiaries
resulting from loans made in the ordinary course of business to customers in
connection with the business of MCM;
     (i) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement;
     (j) the Disposition of any Immaterial Subsidiary;
     (k) the transfer of Property (i) by the Borrower or any Subsidiary
Guarantor to the Borrower or any other Subsidiary Guarantor or (ii) from a
Non-Guarantor Subsidiary to (A) the Borrower or any Subsidiary Guarantor for no
more than fair market value or (B) any other Non-Guarantor Subsidiary that is a
Subsidiary; provided that any sale or issuance of Capital Stock of a Subsidiary
to the Borrower or any Subsidiary Guarantor is otherwise permitted by
Section 6.6;
     (l) sale and leaseback transactions permitted by Section 6.9;
     (m) Liens permitted by Section 6.2;
     (n) Restricted Payments permitted by Section 6.5;

62



--------------------------------------------------------------------------------



 



     (o) Investments permitted by Section 6.6;
     (p) the sale or issuance of the Capital Stock of any Foreign Subsidiary to
any other Foreign Subsidiary, including, without limitation, in connection with
any tax restructuring activities not otherwise prohibited hereunder; and
     (q) the Specified Asset Sales.
          6.5 Restricted Payments. Declare or pay any dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of Holdings, the Borrower or any Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of
Holdings, the Borrower or any Subsidiary (collectively, “Restricted Payments”),
except that:
     (a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor;
     (b) (i) Non-Guarantor Subsidiaries of the Borrower that are Domestic
Subsidiaries may make Restricted Payments to other Non-Guarantor Subsidiaries
that are Domestic Subsidiaries and (ii) Non-Guarantor Subsidiaries of the
Borrower that are Foreign Subsidiaries may make Restricted Payments to other
Non-Guarantor Subsidiaries that are Subsidiaries;
     (c) provided that the Borrower may make Restricted Payments in an aggregate
amount not to exceed $15,000,000, if (i) no Default or Event of Default is
continuing or would result therefrom, (ii) Holdings is in compliance with
Section 6.16 immediately before and immediately after giving effect to such
Restricted Payment and (iii) the Consolidated Total Leverage Ratio for the most
recently ended period of four consecutive fiscal quarters of Holdings
immediately prior to and immediately after giving effect to such Restricted
Payment, shall not exceed 3.75:1.00; provided that no Restricted Payments may be
made under this clause (c) during any fiscal quarter if a Specified Equity
Contribution under the First Lien Credit Agreement has been exercised in respect
of any of the four immediately preceding fiscal quarters;
     (d) the Borrower may make Restricted Payments to Holdings to permit
Holdings to pay (i) any taxes (at the then applicable rate) which are due and
payable by Holdings and the Borrower and their Subsidiaries as part of a
consolidated group, or any of the direct or indirect equityholders of Holdings
as a result of the ownership of such equity interests, (ii) customary fees to
members of its board of directors, payments in respect of insurance coverage or
for indemnification obligations under any law, indenture, contract or agreement
to any director or officer of Holdings or any of its Subsidiaries,
(iii) ordinary course corporate operating expenses and (iv) fees and expenses to
the extent permitted under clause (i) of the second sentence of Section 6.8;

63



--------------------------------------------------------------------------------



 



     (e) Investments permitted by Section 6.6;
     (f) Holdings may make Restricted Payments in the form of common equity of
Holdings or preferred equity of Holdings;
     (g) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Payments to Holdings to permit
Holdings to purchase its common stock or common stock options from present or
former officers, consultants and directors or employees (and their heirs,
estates and assigns) of Holdings, the Borrower or any Subsidiary upon the death,
disability or termination of employment of such officer or employee or pursuant
to any equity subscription, shareholder, employment or other agreement; provided
that the aggregate amount of payments under this clause (g) in any fiscal year
of Holdings shall not exceed $11,250,000 plus any proceeds actually received
from key man life insurance policies; and provided further that, without regard
to the preceding provisions of this clause (g) and in addition to purchases
permitted under such preceding provisions, the Borrower may make Restricted
Payments to Holdings to permit Holdings to purchase its common stock or common
stock options from employees (and their heirs, estates and assigns) upon the
death, disability or termination of such employee or pursuant to any equity
subscription, shareholder, employment or other agreement, or pursuant to “put
rights” exercised by such employees as a result of the death, disability or
termination of their employment by the Borrower, Holdings or any Subsidiary
during the period of 24 months after the Closing Date; and
     (h) provided that no Default or Event of Default is continuing or would
result therefrom, the Borrower may make Restricted Payments with Excess
Specified Asset Sale Proceeds to the extent that after giving pro forma effect
to such Restricted Payments, the Consolidated Total Leverage Ratio for the most
recently ended period of four fiscal quarters of Holdings shall not exceed
3.75:1.00.
          6.6 Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or all or
substantially all of the assets constituting an ongoing business from, or make
any other investment in, any other Person (all of the foregoing, “Investments”),
except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in Cash Equivalents and Foreign Cash Equivalents;
     (c) Investments arising in connection with the incurrence of Indebtedness
permitted by Sections 6.1(b) and (e);
     (d) Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 6.6(c)) by the Borrower or any of its
Subsidiaries in the Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor or is a Domestic Subsidiary that becomes a wholly-owned
Subsidiary Guarantor at the time of such Investment;

64



--------------------------------------------------------------------------------



 



Subsidiary that becomes a wholly-owned Subsidiary Guarantor at the time of such
Investment;
     (e) Permitted Acquisitions to the extent that any Person acquired in such
acquisition becomes a Subsidiary Guarantor or a part of the Borrower or any
Subsidiary Guarantor or becomes (whether or not such Person is a wholly owned
Subsidiary) a Subsidiary Guarantor in the manner contemplated by Section 5.8(c);
provided that for purposes of this clause, any Subsidiary which would be a
Subsidiary Guarantor except solely for the fact that such Subsidiary is an
Immaterial Subsidiary shall be deemed to be a Subsidiary Guarantor;
     (f) loans by the Borrower or any of its Subsidiaries to the officers or
directors of Holdings or the Borrower or any of its Subsidiaries in connection
with management incentive plans; provided that such loans represent cashless
transactions pursuant to which such officers or directors directly invest the
proceeds of such loans in the Capital Stock of Holdings;
     (g) Investments by the Borrower and its Subsidiaries in joint ventures or
similar arrangements in an aggregate amount (for the Borrower and all
Subsidiaries) not to exceed $15,000,000 at any one time outstanding;
     (h) Investments (including debt obligations) received in the ordinary
course of business by the Borrower or any Subsidiary in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising out of the ordinary course of business;
     (i) Investments (i) by any Non-Guarantor Subsidiary that is a Domestic
Subsidiary in any other Non-Guarantor Subsidiary that is a Domestic Subsidiary
and (ii) by any Non-Guarantor Subsidiary that is a Foreign Subsidiary in any
other Non-Guarantor Subsidiary that is a Subsidiary;
     (j) Investments in existence on the Closing Date and listed on
Schedule 6.6;
     (k) Investments of the Borrower or any Subsidiary under Hedge Agreements
permitted hereunder;
     (l) Investments of any Person in existence at the time such Person becomes
a Subsidiary; provided that such Investment was not made in connection with or
anticipation of such Person becoming a Subsidiary;
     (m) consummation of the Acquisition Transactions pursuant to the
Acquisition Agreement;
     (n) provided that (i) no Default or Event of Default is continuing or would
result therefrom, (ii) Holdings is in compliance with Section 6.16 immediately
before and immediately after giving effect to such Investment and (iii) the
Consolidated Total

 



--------------------------------------------------------------------------------



 



Leverage Ratio for the most recently ended period of four consecutive fiscal
quarters of Holdings shall not exceed 5.00:1.00 for such period prior to and
after giving effect to such Investment, the Borrower may make Investments in an
aggregate amount (determined as the amount originally advanced, loaned or
otherwise invested, less any returns on the respective Investment not to exceed
the original amount invested) not to exceed at any time outstanding the
Available Excess Amount;
     (o) Subsidiaries of the Borrower may be established or created, if (i) to
the extent such new Subsidiary is a Domestic Subsidiary, the Borrower and such
Subsidiary comply with the provisions of Section 5.8(c) and (ii) to the extent
such new Subsidiary is a Foreign Subsidiary, the Borrower complies with the
provisions of Section 5.8(d); provided that, in each case, to the extent such
new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an acquisition permitted by Section 6.6(e), and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transactions, such new Subsidiary shall not be required to take the
actions set forth in Section 5.8(c) or 5.8(d), as applicable, until the
respective acquisition is consummated (at which time the surviving entity of the
respective merger transaction shall be required to so comply within ten Business
Days);
     (p) Investments resulting from pledges and deposits referred to in
Sections 6.2(c) and (d);
     (q) the forgiveness or conversion to equity of any Indebtedness permitted
by Section 6.1(b)(i) through (iv);
     (r) Investments (other than Permitted Acquisitions) made with cash proceeds
of equity contributions (other than with Disqualified Capital Stock and
Specified Equity Contributions) from shareholders of Holdings to the Borrower,
after the Closing Date, to the extent not used in connection with
Section 6.5(c);
     (s) Guarantee Obligations permitted by Section 6.1 and any payments made in
respect of such Guarantees Obligations; and
     (t) provided that no Default or Event of Default is continuing or would
result therefrom, additional Investments so long as the aggregate amount thereof
outstanding (determined as the amount originally advanced, loaned or otherwise
invested, less any returns on the respective Investment not to exceed the
original amount invested) at no time exceeds $15,000,000.
It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 6.6, such amount
shall deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).

 



--------------------------------------------------------------------------------



 



     6.7 Optional Payments and Modifications of Certain Debt Instruments.
(a) Make any optional or voluntary payment, prepayment, repurchase or redemption
of, or otherwise voluntarily or optionally defease the principal of or interest
on, or any other amount owing in respect of any Permitted Indebtedness;
provided, that nothing in this Section 6.7 shall restrict or prohibit the
repayment of any Indebtedness outstanding under the Convertible Notes or the
Convertible Notes Indenture with proceeds from the Convertible Notes Escrow
Account; or
     (b) At any time following the payment in full of the First Lien Loans and
the termination of the Revolving Commitments (as defined in the First Lien
Credit Agreement) (in each case, other than contingent or indemnification
obligations not then due) amend, modify or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to any agreement or
instrument governing or evidencing Permitted Indebtedness in any manner that is
materially adverse to the Lenders without the prior consent of the
Administrative Agent (with the approval of the Required Lenders).
     6.8 Transactions with Affiliates. Enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than Holdings, the Borrower or any Subsidiary)
unless such transaction is (a) otherwise not prohibited under this Agreement and
(b) upon fair and reasonable terms no less favorable to Holdings, the Borrower
or such Subsidiary, as the case may be, than it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate. Notwithstanding
the foregoing, the Borrower and its Subsidiaries may (i) pay any fees under the
Management Agreement; provided that such fees shall not, in the aggregate,
exceed $2,000,000 (which may be paid no more frequently than monthly) per annum
plus the payment or reimbursement of expenses which are limited to reasonable
out-of-pocket expenses incurred by the Permitted Investors and their respective
Affiliates in connection with the provision of their services; and (ii) without
being subject to the terms of this Section 6.8, enter into any transaction with
any Person which is an Affiliate of Holdings only by reason of such Person and
Holdings having common directors. For the avoidance of doubt, this Section 6.8
shall not apply to employment arrangements with, and payments of compensation,
expense reimbursement, indemnification or benefits to or for the benefit of,
current or former employees, officers or directors of Holdings, the Borrower or
any of its Subsidiaries.
     6.9 Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of real or personal
property which is to be sold or transferred by the Borrower or such Subsidiary
(a) to such Person or (b) to any other Person to whom funds have been or are to
be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary, except for (i) sales or
transfers that do not exceed $7,500,000 in the aggregate at any one time
outstanding, (ii) sales or transfers by the Borrower or any Subsidiary Guarantor
to the Borrower or any other Subsidiary Guarantor and (iii) sales or transfers
by any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary that is a
Subsidiary. Notwithstanding anything to the contrary herein, no transaction or
arrangement shall be restricted under this Section 6.9 if, in connection with
such transaction or arrangement, any Indebtedness or Lien incurred is permitted
to be incurred under Section 6.1 and Section 6.2 or any Disposition of property
is permitted under Section 6.4.

 



--------------------------------------------------------------------------------



 



     6.10 Changes in Fiscal Periods. Permit the fiscal year of Holdings to end
on a day other than June 30th or December 31st of each year.
     6.11 Negative Pledge Clauses. Enter into any agreement that prohibits or
limits the ability of Holdings, the Borrower or any of its Subsidiaries to
create, incur, assume or suffer to exist any Lien upon any of its Property or
revenues, whether now owned or hereafter acquired, to secure the Obligations or,
in the case of any Guarantor, its obligations under the Guarantee and Collateral
Agreement, other than (a) this Agreement and the other Second Lien Loan
Documents and any agreement related to any Permitted Indebtedness and the First
Lien Loan Documents, (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby and the proceeds thereof), (c) software and other Intellectual Property
licenses pursuant to which Holdings, the Borrower or such Subsidiary is the
licensee or licensor of the relevant software or Intellectual Property, as the
case may be, (in which case, any prohibition or limitation shall relate only to
the assets subject of the applicable license), (d) Contractual Obligations
incurred in the ordinary course of business and on customary terms which limit
Liens on the assets subject of the applicable Contractual Obligation, (e) any
agreements regarding Indebtedness of any Non-Guarantor Subsidiary not prohibited
under Section 6.1 (in which case, any prohibition or limited shall only be
effective against the assets of such Non-Guarantor Subsidiary and its
Subsidiaries), (f) prohibitions and limitations in effect on the date hereof and
listed on Schedule 6.11, (g) customary provisions contained in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business, (h) customary provisions restricting
the subletting or assignment of any lease governing a leasehold interest,
(i) customary restrictions and conditions contained in any agreement relating to
an asset sale permitted by Section 6.3 or 6.4 and (j) any agreement in effect at
the time any Person becomes a Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary.
     6.12 Clauses Restricting Subsidiary Distributions. Enter into any
consensual encumbrance or restriction on the ability of any Subsidiary to
(a) make Restricted Payments in respect of any Capital Stock of such Subsidiary
held by, or pay any Indebtedness owed to, the Borrower or any Subsidiary or
(b) make Investments in the Borrower or any Subsidiary, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the First Lien Loan Documents, (ii) any restrictions with respect
to such Subsidiary imposed pursuant to an agreement that has been entered into
in connection with the Disposition of all or substantially all of the Capital
Stock or assets of such Subsidiary, (iii) any restrictions set forth in the
documentation for any Permitted Indebtedness and the Second Lien Loan Documents,
(iv) any restrictions contained in agreements related to Indebtedness of any
Non-Guarantor Subsidiary not prohibited under Section 6.1 (in which case such
restriction shall relate only to such Non-Guarantor Subsidiary and its
Subsidiaries), (v) any restrictions regarding licenses or sublicenses by the
Borrower and its Subsidiaries of Intellectual Property in the ordinary course of
business (in which case such restriction shall relate only to such Intellectual
Property), (vi) Contractual Obligations incurred in the ordinary course of
business which include customary provisions restricting the assignment of any
agreement relating thereto, (vii) customary provisions contained in joint
venture agreements and other similar agreements applicable to joint ventures
entered into in the ordinary course of business, (viii) customary

 



--------------------------------------------------------------------------------



 



provisions restricting the subletting or assignment of any lease governing a
leasehold interest, (ix) customary restrictions and conditions contained in any
agreement relating to an asset sale permitted by Section 6.3 or 6.4, (x) any
agreement in effect at the time any Person becomes a Subsidiary, so long as such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary, (xi) such restrictions in effect on the Closing Date and listed on
Schedule 6.12, (xii) applicable law, and (xiii) restrictions on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business.
     6.13 Lines of Business. Enter into any business, either directly or through
any of its Subsidiaries, except for the Business.
     6.14 Limitation on Hedge Agreements. Enter into any Hedge Agreement other
than Hedge Agreements entered into for a bona fide business purpose or as
required hereby, and not for speculative purposes.
     6.15 Limitation on Activities of Holdings. In the case of Holdings only,
notwithstanding anything to the contrary in this Agreement or any other Second
Lien Loan Document:
     (a) conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than (i) those
incidental to its ownership of the Capital Stock of the Borrower and
(indirectly) the Subsidiaries of the Borrower and those incidental to
Investments by or in Holdings permitted hereunder, (ii) activities incidental to
the maintenance of its existence and compliance with applicable laws and legal,
tax and accounting matters related thereto and activities relating to its
employees, (iii) activities relating to the performance of obligations under the
First Lien Loan Documents and Second Lien Loan Documents to which it is a party
or expressly permitted thereunder, (iv) the making of Restricted Payments to the
extent of Restricted Payments permitted to be made to Holdings pursuant to
Section 6.5, (v) the receipt and payment of Restricted Payments permitted under
Section 6.5 and (vi) the other transactions expressly permitted under this
Section 6.15;
     (b) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (I) unsecured Indebtedness;
provided that (v) no scheduled principal payments, prepayments, redemptions or
sinking fund or like payments shall be required prior to the maturity date of
the Second Lien Loans, (w) no payment of interest in cash shall be required
prior to the fifth anniversary of the issuance of such Indebtedness, (x) such
Indebtedness shall have terms which shall be no more restrictive in any respect
on the Loan Parties than the provisions of the Second Lien Loans, (y) no Default
or Event of Default shall have occurred and be continuing at the time of
incurrence of such Indebtedness or would result therefrom and (z) immediately
after giving effect to the issuance of such Indebtedness, (i) Holdings shall be
in compliance with Section 6.16 and (ii) the Consolidated Total Leverage Ratio
for the most recently ended period of four consecutive fiscal quarters of
Holdings shall not exceed 5.00:1.00 for such period (in each case, calculated as
if such Indebtedness had been incurred on the first day of such period ending on
or prior to such date), (II) nonconsensual obligations imposed by operation of
law, (III) pursuant to the First Lien Loan Documents and Second Lien Loan
Documents to which it is a party, (IV) obligations to its employees, officers

 



--------------------------------------------------------------------------------



 



and directors not prohibited hereunder and (V) obligations under the Acquisition
Agreement (as in effect on the Closing Date);
     (c) own, lease, manage or otherwise operate any properties or assets
(including cash (other than cash received in connection with dividends paid by
the Borrower in accordance with Section 6.5 pending application in the manner
contemplated by said Section and Cash Equivalents or cash borrowed under
Section 6.15(b)) other than the ownership of shares of Capital Stock of the
Borrower; or
     (d) consummate any merger, consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
Dispose of all or substantially all of its Property or business.
     6.16 Consolidated Total Leverage Ratio. At all times that there are Loans
outstanding, permit the Consolidated Total Leverage Ratio of Holdings as at the
last day of any period of four consecutive fiscal quarters of Holdings ending on
or nearest to the date set forth below to exceed the ratio set forth below
opposite such date:

          Consolidated Total Period   Leverage Ratio December 31, 2007   7.00 :
1.00 March 31, 2008   7.00 : 1.00 June 30, 2008   7.00 : 1.00 September 30, 2008
  7.00 : 1.00 December 31, 2008   7.00 : 1.00 March 31, 2009   6.75 : 1.00
June 30, 2009   6.25 : 1.00 September 30, 2009   6.25 : 1.00 December 31, 2009  
6.25 : 1.00 March 31, 2010   6.25 : 1.00 June 30, 2010   5.75 : 1.00
September 30, 2010   5.75 : 1.00 December 31, 2010   5.75 : 1.00 March 31, 2011
  5.75 : 1.00 June 30, 2011   5.00 : 1.00 September 30, 2011   5.00 : 1.00
December 31, 2011   5.00 : 1.00 March 31, 2012   5.00 : 1.00 June 30, 2012 and
thereafter   4.50 : 1.00

 



--------------------------------------------------------------------------------



 



SECTION 7. EVENTS OF DEFAULT
            If any of the following events shall occur and be continuing:
     (a) The Borrower shall fail to pay (i) any principal of any Loan when due
in accordance with the terms hereof or (ii) any interest owed by it on any Loan
or any other amount payable by it hereunder or under any other Second Lien Loan
Document, within two Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or
     (b) (i) On the Closing Date, any Specified Representation, and (ii) at any
time after the Closing Date, any representation or warranty made or deemed made
by any Loan Party herein or in any other Second Lien Loan Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Second Lien Loan Document, shall, in either case, prove to have been inaccurate
in any material respect on or as of the date made or deemed made or furnished;
or
     (c) Any Loan Party shall default in the observance or performance of any
agreement contained in Section 5.4(a) (with respect to Holdings or the
Borrower), Section 5.7(a) or Section 6 of this Agreement; or
     (d) Any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Second Lien Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 5 Business Days after
such Loan Party receives from the Administrative Agent or any Lender notice of
the existence of such default; or
     (e) Holdings, the Borrower or any of its Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (excluding the Loans) on
the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; (iii) default in the observance or performance of any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event of default shall occur and such default or event of default shall
continue unremedied beyond the expiration of any applicable grace period
(provided that this clause (iii) shall not apply with respect to any default
relating to or arising out of any Loan Party’s failure to comply with
Section 4.2 of the Convertible Notes Indenture), the effect of which payment or
other default or other event of default described in clauses (i), (ii) or
(iii) of this paragraph (e) is to cause, or to permit the holder or beneficiary
of such Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Indebtedness
to become due prior to its stated maturity or to become subject to a mandatory
offer to purchase by the obligor thereunder or to become payable; or
(iv) default in the observance of the covenant set forth in Section 4.2 of the
Convertible Notes Indenture

 



--------------------------------------------------------------------------------



 



and as a result thereof the principal of the Indebtedness thereunder is
accelerated in accordance with the terms thereof and is not paid or satisfied
within 3 Business Days following such acceleration; provided that (A) a default,
event or condition described in this paragraph shall not at any time constitute
an Event of Default unless, at such time, one or more defaults or events of
default of the type described in this paragraph shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $10,000,000, (B) an “Event of Default” (as
defined in the First Lien Credit Agreement) under the First Lien Credit
Agreement shall not constitute an Event of Default hereunder unless such “Event
of Default” under the First Lien Credit Agreement shall continue unremedied for
a period of 45 days and (C) this paragraph (e) shall not apply to (I) secured
Indebtedness that becomes due as a result of the sale, transfer, destruction or
other disposition of the Property or assets securing such Indebtedness if such
sale, transfer, destruction or other disposition is not prohibited hereunder or
(II) any Guarantee Obligations except to the extent such Guarantee Obligations
shall become due and payable by any Loan Party and remain unpaid after any
applicable grace period or period permitted following demand for the payment
thereof; or
     (f) (i) Holdings, the Borrower or any of its Material shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Holdings, the Borrower or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against Holdings, the Borrower or any of its
Subsidiaries (other than any Immaterial Subsidiary) any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against Holdings, the Borrower or any of its
Subsidiaries (other than any Immaterial Subsidiary) any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against substantially all of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) Holdings, the Borrower or any of its Subsidiaries (other than
any Immaterial Subsidiary) shall consent to or approve of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) Holdings,
the Borrower or any of its Subsidiaries (other than any Immaterial Subsidiary)
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or
     (g) (i) Holdings, the Borrower or any of its Subsidiaries shall incur any
liability in connection with any non-exempt “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding

 



--------------------------------------------------------------------------------



 



deficiency” (as defined in Section 302 of ERISA), whether or not waived, shall
exist with respect to any Single Employer Plan or any Lien in favor of the PBGC
or a Single Employer Plan shall arise on the assets of Holdings, the Borrower or
any of its Subsidiaries, (iii) a Reportable Event shall occur with respect to,
or proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
reasonably likely to result in the termination of such Single Employer Plan for
purposes of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, (v) Holdings, the Borrower or any of its
Subsidiaries shall, or is reasonably likely to, incur any liability as a result
of a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition (other than one which could not
reasonably be expected to result in a violation of any applicable law or of the
qualification requirements of the Code) shall occur or exist with respect to a
Plan or a Commonly Controlled Plan; and in each case in clauses (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to result in a direct
obligation of Holdings, the Borrower or any of its Subsidiaries to pay money
that would have a Material Adverse Effect; or
     (h) One or more judgments or decrees shall be entered against Holdings, the
Borrower or any of its Material Subsidiaries involving for Holdings, the
Borrower and any Material Subsidiaries taken as a whole a liability (to the
extent not paid or covered by insurance or effective indemnity) of $10,000,000
or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or
     (i) Any of the Second Lien Security Documents shall cease, for any reason
(other than by reason of the express release thereof pursuant to the
Intercreditor Agreement or Section 9.15), to be in full force and effect in any
material respect, or any Loan Party shall so assert in writing, or any Lien on
any material amount of Collateral created by any of the Second Lien Security
Documents shall cease in any material respect to be enforceable and of the same
effect and priority purported to be created thereby; or
     (j) (i) Holdings shall cease directly or indirectly to own 100% of the
Capital Stock of the Borrower; or (ii) if prior to an IPO, the Permitted
Investors and their Affiliates shall collectively cease to own directly or
indirectly at least 50.1% of the Capital Stock of Holdings; or (iii) after an
IPO, the Permitted Investors and their Affiliates shall collectively cease to
own directly or indirectly at least 50.1% of the Capital Stock of Holdings and
any single shareholder which is not a Permitted Investor (or an Affiliate
thereof) shall own a greater amount than the Permitted Investors and their
Affiliates, collectively;
then, and in any such event, subject to the terms of the Intercreditor Agreement
(A) if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) above with respect to the Borrower, automatically the Commitments
shall immediately terminate and the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other

 



--------------------------------------------------------------------------------



 



Second Lien Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, the following action may be taken:
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Second Lien Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable. Except as expressly provided above in this Section or
otherwise in any Second Lien Loan Document, presentment, demand and protest of
any kind are hereby expressly waived by Holdings and the Borrower.
SECTION 8. THE AGENTS
     8.1 Appointment. Each Lender hereby irrevocably designates and appoints
each Agent as the agent of such Lender under the Second Lien Loan Documents and
each such Lender irrevocably authorizes each Agent, in such capacity, to take
such action on its behalf under the provisions of the applicable Second Lien
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of the applicable Second Lien
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Agents shall not have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Second Lien Loan
Document or otherwise exist against the Agents.
     8.2 Delegation of Duties. Each Agent may execute any of its duties under
the applicable Second Lien Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Neither Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.
     8.3 Exculpatory Provisions. Neither Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Second Lien Loan
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own bad faith, gross negligence, bad faith or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Second Lien Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Second Lien Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Second Lien Loan Document or for any failure of any Loan Party a party
thereto to perform its obligations hereunder or thereunder. The Agents shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained

 



--------------------------------------------------------------------------------



 



in, or conditions of, this Agreement or any other Second Lien Loan Document, or
to inspect the properties, books or records of any Loan Party.
     8.4 Reliance by the Agents. The Agents shall be entitled to rely, and shall
be fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
Holdings and the Borrower), independent accountants and other experts selected
by the Agents. The Agents may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The Agents
shall be fully justified in failing or refusing to take any action under the
applicable Second Lien Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action. The Agents shall in all cases be fully protected in acting, or
in refraining from acting, under the applicable Second Lien Loan Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.
     8.5 Notice of Default. Neither Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless such Agent
has received notice from a Lender, Holdings or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that an Agent receives such a
notice, such Agent shall give notice thereof to the Lenders. The Agents shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until an
Agent shall have received such directions, such Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
     8.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by the Agents hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the applicable
Second Lien Loan Documents, and to make such investigation

 



--------------------------------------------------------------------------------



 



as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Agents hereunder, the Agents shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of either Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.
     8.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Applicable Percentages in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which the Loans shall have been paid in full, ratably in accordance with
such Applicable Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of, this Agreement, any of the other Second Lien Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.
     8.8 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it, each Agent shall have the same rights and powers
under the applicable Second Lien Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.
     8.9 Successor Agents. Any Agent may resign upon 30 days’ notice to the
Lenders, the Borrower and the other Agent effective upon appointment of a
successor Agent. Upon receipt of any such notice of resignation, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless an Event of Default under Section 7(a) or
Section 7(f) with respect to the Borrower shall have occurred and be continuing)
be subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of such retiring Agent, and the retiring Agent’s
rights, powers and duties as Agent shall be terminated, without any other or
further act or deed on the part of such retiring Agent or any of the parties to
this Agreement or any holders of the Loans. If no successor Agent shall have
been so appointed by the Required Lenders with such consent of the Borrower and
shall have accepted

 



--------------------------------------------------------------------------------



 



such appointment within 30 days after the retiring Agent’s giving of notice of
resignation, then the retiring Agent may, on behalf of the Lenders and with the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), appoint a successor Agent, that shall be a bank that has an office in
New York, New York with a combined capital and surplus of at least $500,000,000.
After any retiring Agent’s resignation as Agent, the provisions of this
Section 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Second Lien
Loan Documents.
     8.10 Authorization to Release Liens and Guarantees. The Agents are hereby
irrevocably authorized by each of the Lenders to effect any release or
subordination of Liens or Guarantee Obligations contemplated by Section 9.15
without further action or consent by the Lenders.
     8.11 Arranger and Other Agents. Neither the Joint Lead Arrangers nor the
Syndication Agent shall have any duties or responsibilities hereunder in their
respective capacities as such.
SECTION 9. MISCELLANEOUS
     9.1 Amendments and Waivers. Neither this Agreement, any other Second Lien
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1. The
Required Lenders and each Loan Party party to the relevant Second Lien Loan
Document may, or, with the written consent of the Required Lenders, the Agents
and each Loan Party to the relevant Second Lien Loan Document may, from time to
time, (a) enter into written amendments, supplements or modifications hereto and
to the other Second Lien Loan Documents for the purpose of adding any provisions
to this Agreement or the other Second Lien Loan Documents or changing in any
manner the rights or obligations of the Agents, the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Agents may specify in such instrument, any of the
requirements of this Agreement or the other Second Lien Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
or reduce the principal amount or extend the final scheduled date of maturity of
any Loan, reduce the stated rate of any interest or fee payable hereunder
(except that any amendment or modification of defined terms used in the
financial covenant in this Agreement or waiver of post-default rates of interest
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, without
the written consent of each Lender directly and adversely affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 9.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Second Lien Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Guarantors from
their obligations under the Guarantee and Collateral Agreement other than in
accordance with the Intercreditor Agreement, in each case without the written
consent of all Lenders; (iv) amend, modify or waive any

 



--------------------------------------------------------------------------------



 



provision of paragraph (a) of Section 2.12 or paragraph (a) of Section 9.7
without the written consent of each Lender directly and adversely affected
thereby; (v) reduce the percentage specified in the definition of Required
Lenders without the written consent of all Lenders; (vi) amend, modify or waive
any provision of Section 8 without the written consent of the Agents; or
(vii) amend the assignment provisions of Section 9.6(b) to make them more
restrictive without the written consent of each Lender directly and adversely
affected thereby. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Second Lien Loan Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing unless limited by the terms of
such waiver, but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent on any such subsequent or
other Default or Event of Default.
     Notwithstanding the forgoing, in the event that the collateral agent or the
other secured parties under the First Lien Loan Documents and the relevant Loan
Party enter into any amendment, modification, waiver or consent in respect of
any of the First Lien Security Documents, then such amendment, modification,
waiver or consent shall apply automatically to any comparable provisions of the
applicable Second Lien Security Documents, in each case, without the consent of
any Secured Parties and without any action by the Collateral Agent or any Loan
Party; provided, that (i) no such amendment, modification, waiver or consent
shall (A) remove assets subject to the Liens or release any such Liens under the
Second Lien Security Documents, except to the extent that such release is
permitted or required by the Intercreditor Agreement and provided that there is
a concurrent release of the corresponding Liens under the First Lien Loan
Documents, (B) amend, modify or otherwise affect the rights or duties of the
Collateral Agent without its prior written consent or (C) permit Liens on the
Collateral (other than Liens securing debtor-in-possession financing) which are
not permitted under the terms of the Second Lien Loan Documents or the
Intercreditor Agreement and (ii) notice of such amendment, modification waiver
or consent shall be given to the Collateral Agent promptly following the
effective date of such amendment, modification, waiver or consent (although the
failure to give such notice shall in no way affect the effectiveness of any such
amendment, waiver or consent).
     In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, Holdings, the Borrower and
the Lenders providing the relevant Replacement Loans (as defined below) to
permit the refinancing of all outstanding Loans (“Refinanced Loans”) with a
replacement term loan tranche hereunder (“Replacement Loans”); provided that
(a) the aggregate principal amount of such Replacement Loans shall not exceed
the aggregate principal amount of such Refinanced Loans plus interest and fees
and the amount of any reasonable fees and expenses incurred in connection with
such refinancing, (b) the Applicable Margin for such Replacement Loans during
the period prior to the maturity of such Refinanced Loans shall not be higher
than the Applicable Margin for such Refinanced Loans, (c) the weighted average
life to maturity of such Replacement Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Loans at the time of such
refinancing and (d) all other terms applicable to such Replacement Loans shall
be

 



--------------------------------------------------------------------------------



 



substantially identical to, or less favorable to the Lenders providing such
Replacement Loans than, those applicable to such Refinanced Loans, except to the
extent necessary to provide for covenants and other terms applicable to any
period after the latest final maturity of the Loans in effect immediately prior
to such refinancing.
     9.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower, the Agents, and as
set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

         
 
  Holdings:   Velo Holdings Inc.
 
      c/oVertrue Incorporated
 
       20 Glover Avenue
 
      Norwalk, CT 06850
 
      Attention: Chief Financial Officer
 
      Telecopy: (203) 674-7014
 
       
 
      and
 
       
 
      One Equity Partners
 
       320 Park Avenue, 18th Floor
 
      New York, NY 10022
 
      Attention: Jamie Koven
 
      Telecopy: (212) 277-1533
 
       
 
      with a copy to (which shall not constitute notice to
 
      Holdings):
 
       
 
      Dechert LLP
 
      Cira Centre
 
       2929 Arch Street
 
      Philadelphia, PA 19104-2808
 
      Attention: Carmen J. Romano, Esq.
 
                          Jeffrey M. Katz, Esq.
 
      Telecopy: (215) 994-2222
 
       
 
  The Borrower:   Vertrue Incorporated
 
       20 Glover Avenue
 
      Norwalk, CT 06850
 
      Attention: Chief Financial Officer
 
      Telecopy: (203) 674-7014

 



--------------------------------------------------------------------------------



 



         
 
      and
 
       
 
      One Equity Partners
 
       320 Park Avenue, 18th Floor
 
      New York, NY 10022
 
      Attention: Jamie Koven
 
      Telecopy: (212) 277-1533
 
       
 
      with a copy to (which shall not constitute notice to
 
      the Borrower):
 
       
 
      Dechert LLP
 
      Cira Centre
 
      2929 Arch Street
 
      Philadelphia, PA 19104-2808
 
      Attention: Carmen J. Romano, Esq.
 
                          Jeffrey M. Katz, Esq.
 
      Telecopy: (215) 994-2222
 
       
 
  Agents:   Lehman Commercial Paper Inc.
 
       745 Seventh Avenue, 16th Floor
 
      New York, NY 10019
 
      Attention: Vertrue Portfolio Manager
 
      Telecopy: (646) 834-4997
 
      Telephone: (212) 526-1819

provided that any notice, request or demand to or upon the Agents, the Lenders,
Holdings or the Borrower shall not be effective until received.
     Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Agents; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Agents and the applicable Lender. The
Agents, Holdings or the Borrower may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
     9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Second Lien Loan Documents shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 



--------------------------------------------------------------------------------



 



     9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Second Lien Loan Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Loans and other extensions of credit hereunder.
     9.5 Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse each Agent and the Joint Lead Arrangers for all their respective
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the syndication of the Commitments and Loans (other than fees
payable to syndicate members) and the development, preparation, execution and
delivery of this Agreement and the other Second Lien Loan Documents and any
other documents prepared in connection herewith or therewith and any amendment,
supplement or modification thereto, and, as to the Agents only, the
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable and documented fees and disbursements and
other charges of counsel to the Agents (including one primary counsel and such
local counsel as the Agents may reasonably require in connection with collateral
matters, but no more than one counsel in any jurisdiction) in connection with
all of the foregoing, (b) to pay or reimburse each Lender, the Agents and the
Joint Lead Arrangers for all their out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights under this Agreement, the other
Second Lien Loan Documents and any such other documents, including, without
limitation, the fees and disbursements of counsel (including the allocated fees
and expenses of in-house counsel) to each Lender and the Agents, (c) to pay,
indemnify, or reimburse each Lender and the Agents for, and hold each Lender and
the Agents harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and similar other taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Second Lien Loan Documents and any such other
documents and (d) to pay, indemnify or reimburse each Lender, each Agent, each
Joint Lead Arranger and their respective affiliates, and their respective
officers, directors, trustees, employees, advisors, agents and controlling
Persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
costs, expenses or disbursements arising out of any actions, judgments or suits
of any kind or nature whatsoever, arising out of or in connection with any
claim, action or proceeding relating to or otherwise with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Second Lien Loan Documents and any such other documents,
including, without limitation, any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of Holdings, the
Borrower, any of its Subsidiaries or any of the Properties and the fees and
disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against Holdings or the Borrower
hereunder (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”); provided that neither Holdings nor the Borrower shall have any
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful

 



--------------------------------------------------------------------------------



 



misconduct of, such Indemnitee or its affiliates, officers, directors, trustees,
employees, advisors, agents or controlling Persons. All amounts due under this
Section 9.5 shall be payable promptly after receipt of a reasonably detailed
invoice therefor. Statements payable by the Borrower pursuant to this
Section 9.5 shall be submitted to the Borrower at the address thereof set forth
in Section 9.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent. The
agreements in this Section 9.5 shall survive repayment of the Obligations.
     9.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder (other than pursuant to the Merger) without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower (other than pursuant to the Merger) without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section 9.6, and in no
event to certain Persons identified to the Administrative Agent by the Borrower
in writing prior to the Closing Date.
     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees, except to certain Persons designated
in writing by the Borrower to the Administrative Agent prior to the Closing Date
(each, an “Assignee”), all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
     (A) the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Section 7(a) or (f) has
occurred and is continuing, any other Person; and
     (B) the Administrative Agent.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
(I) the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or (II) if earlier, the “trade date” (if
any) specified in such Assignment and Assumption) shall not be less than
$1,000,000 unless the Borrower and the Administrative Agent otherwise consent;
provided that (1) no such consent of the Borrower shall be required if an Event
of Default under Section 7(a) or (f) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

 



--------------------------------------------------------------------------------



 



     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which shall not be payable by Holdings or any of
its Affiliates); provided that only one such fee shall be payable in the case of
contemporaneous assignments to or by two or more related Approved Funds; and
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
     For the purposes of this Section 9.6, “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) (i) an entity or an Affiliate of an entity that administers or
manages a Lender or (ii) an entity or an Affiliate of an entity that is the
investment advisor to a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 9.6.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Holdings, the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement (and the
entries in the Register shall be conclusive for such purposes), notwithstanding
notice to the contrary. The Register shall be available for inspection by
Holdings, the Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.6
and any written consent to such assignment required by paragraph (b) of this
Section 9.6, the Administrative Agent shall accept such

 



--------------------------------------------------------------------------------



 



Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
     (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”), but in any event not to certain Persons identified to the
Administrative Agent by the Borrower prior to the Closing Date, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly and
adversely affected thereby pursuant to the proviso to the second sentence of
Section 9.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section 9.6, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.13, 2.14 and 2.15 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 9.6.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent to such greater amounts. No Participant shall be entitled
to the benefits of Section 2.14 unless such Participant complies with
Section 2.14(d) or (e), as (and to the extent) applicable, as if such
Participant were a Lender.
     (d) Any Lender may, without the consent of or notice to the Administrative
Agent or the Borrower, at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
The Borrower, upon receipt of written notice from the relevant Lender, agrees to
issue Notes to any Lender requiring Notes to facilitate transactions of the type
described in this paragraph (d).
     9.7 Adjustments; Set-off. (a) Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender or to the Lenders,
if any Lender (a “Benefitted Lender”) shall at any time receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by

 



--------------------------------------------------------------------------------



 



setoff, pursuant to events or proceedings of the nature referred to in Section
7(f), or otherwise) in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefitted Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.
     (b) In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts, employee benefit
accounts, payroll and withholding accounts and the like), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
     9.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or Lender
Addendum by facsimile transmission or by electronic mail in “portable document
format” shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Agreement signed by all the parties shall be
lodged with the Borrower and the Administrative Agent.
     9.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     9.10 Integration. This Agreement and the other Second Lien Loan Documents
represent the entire agreement of Holdings, the Borrower, the Agents and the
Lenders with respect to the subject matter hereof and thereof.
     9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE

 



--------------------------------------------------------------------------------



 



GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
     9.12 Submission to Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:
     (a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Second Lien Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 9.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
     9.13 Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Second Lien Loan Documents;
     (b) neither the Agents nor any Lender has any fiduciary relationship with
or duty to either of Holdings or the Borrower arising out of or in connection
with this Agreement or any of the other Second Lien Loan Documents, and the
relationship between the Agents and Lenders, on one hand, and Holdings and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Second Lien Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among Holdings, the Borrower and the Lenders.

 



--------------------------------------------------------------------------------



 



     9.14 Confidentiality. The Agents and the Lenders agree to treat any and all
information, regardless of the medium or form of communication, that is
disclosed, provided or furnished, directly or indirectly, by or on behalf of
Holdings or any of its affiliates, whether in writing, orally, by observation or
otherwise and whether furnished before or after the Closing Date (“Confidential
Information”), strictly confidential and not to use Confidential Information for
any purpose other than evaluating the Transactions and negotiating, making
available, syndicating and administering this Agreement (the “Agreed Purposes”).
Without limiting the foregoing, each Agent and each Lender agrees to maintain
the confidentiality of all Confidential Information, and each Agent and each
Lender agrees not to disclose Confidential Information, at any time, in any
manner whatsoever, directly or indirectly, to any other Person whomsoever,
except (1) to its directors, officers, employees, counsel, trustees and other
representatives (collectively, the “Representatives”), to the extent necessary
to permit such Representatives to assist in connection with the Agreed Purposes,
(2) to prospective Lenders and participants in connection with the syndication
(including secondary trading) of the Commitments and Loans hereunder, in each
case who are informed of the confidential nature of the information and agree to
observe and be bound by standard confidentiality terms, (3) upon the request or
demand of any Governmental Authority having jurisdiction over it, (4) in
response to any order of any Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (5) to the extent reasonably
required or necessary, in connection with any litigation or similar proceeding
relating to the Commitments and Loans, (6) that has been publicly disclosed
other than in breach of this Section 9.14, (7) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or
(8) to the extent reasonably required or necessary, in connection with the
exercise of any remedy under the Second Lien Loan Documents.
     9.15 Release of Collateral and Guarantee Obligations; Subordination of
Liens. (a) Notwithstanding anything to the contrary contained herein or in any
other Second Lien Loan Document, upon request of the Borrower in connection with
any Disposition of Property permitted by the Second Lien Loan Documents or
permitted by the Required Lenders, the Collateral Agent shall (without notice
to, or vote or consent of, any Lender, or contingent or indemnification
obligations not then due) take such actions as shall be required to release its
security interest in any Collateral being Disposed of in such Disposition, and
to release any Guarantee Obligations under any Second Lien Loan Document of any
Person being Disposed of in such Disposition, to the extent necessary to permit
consummation of such Disposition in accordance with the Second Lien Loan
Documents. Any representation, warranty or covenant contained in any Second Lien
Loan Document relating to any such Property so Disposed of (other than Property
Disposed of to the Borrower or any of its Subsidiaries) shall no longer be
deemed to be repeated once such Property is so Disposed of.
     (b) Notwithstanding anything to the contrary contained herein or any other
Second Lien Loan Document, when all Obligations (other than any contingent or
indemnification obligations not then due) have been paid in full, upon request
of the Borrower, the Collateral Agent shall (without notice to, or vote or
consent of, any Lender) take such actions as shall be required to release its
security interest in all Collateral, and to release all Guarantee Obligations
under any Second Lien Loan Document, whether or not on the date of such release

 



--------------------------------------------------------------------------------



 



there may be outstanding contingent or indemnification obligations not then due.
Any such release of Guarantee Obligations shall be deemed subject to the
provision that such Guarantee Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made. If the collateral agent under the
First Lien Loan Documents, for itself or on behalf of any of the secured parties
under the First Lien Loan Documents, releases any of its Liens on any part of
the Collateral, or of any Loan Party from its guaranty of the First Lien
Obligations, other than in connection with the discharge in full of such First
Lien Obligations, then the Liens, if any, of the Collateral Agent, for itself or
for the benefit of the Secured Parties, on such Collateral or of any Loan Party
from its guaranty of the Obligations shall be automatically, unconditionally and
simultaneously released and the Collateral Agent, for itself or on behalf of any
such Secured Parties, promptly shall execute and deliver to the collateral agent
under the First Lien Loan Documents or such Loan Party, at the sole cost and
expense of such Loan Party, such termination statements, releases and other
documents as the collateral agent under the First Lien Loan Documents or such
Loan Party may request to effectively confirm such release.
     (c) Notwithstanding anything to the contrary contained herein or in any
other Second Lien Loan Document, upon request of the Borrower in connection with
any Liens permitted by the Second Lien Loan Documents or permitted to be
incurred by the Required Lenders, the Collateral Agent shall (without notice to,
or vote or consent of, any Lender) take such actions as shall be required to
subordinate the Lien on any Collateral to any Lien permitted under Section 6.2.
     9.16 Accounting Changes. In the event that any Accounting Change (as
defined below) shall occur and such change results in a change in the method of
calculation of the financial covenant, standards or terms in this Agreement,
then Holdings and the Agents agree to enter into negotiations in order to amend
such provisions of this Agreement so as to equitably reflect such Accounting
Changes with the desired result that the criteria for evaluating Holdings’
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by Holdings, the Agents and the Required
Lenders, the financial covenant and all standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.
     9.17 WAIVERS OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWER, THE AGENTS AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 



--------------------------------------------------------------------------------



 



     9.18 USA PATRIOT ACT. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Publ. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Loan Parties in accordance with the
Act.
     9.19 Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Collateral Agent
pursuant to any Second Lien Loan Document and the exercise of any right or
remedy by the Collateral Agent hereunder or under any other Second Lien Loan
Document are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement, this
Agreement and any other Second Lien Loan Document, the terms of the
Intercreditor Agreement shall govern and control with respect to any right or
remedy. Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, all rights and remedies of the Collateral Agent
(and the Secured Parties) shall be subject to the terms of the Intercreditor
Agreement, and until the Discharge of the First Lien Obligations (as defined in
the Intercreditor Agreement), (i) no Loan Party shall be required hereunder or
under any other Second Lien Loan Document to take any action that is
inconsistent with such Loan Parties’ obligations under the First Lien Loan
Documents and (ii) any obligation of any Loan Party hereunder or under any other
Second Lien Loan Document with respect to the delivery or control of any
Collateral, the novation of any lien on any certificate of title, bill of lading
or other document, the giving of any notice to any bailee or other Person, the
provision of voting rights or the obtaining of any consent of any Person shall
be deemed to be satisfied if the Loan Party complies with the requirements of
the similar provision of the applicable First Lien Loan Document. Until the
Discharge of the First Lien Obligations (as defined in the Intercreditor
Agreement), the Collateral Agent may not require any Loan Party to take any
action (or omit to take any action) with respect to the creation, perfection or
priority of its security interest, whether pursuant to the express terms hereof
or of any other Second Lien Loan Document or pursuant to the further assurances
provisions hereof or any other Second Lien Loan Document, unless the collateral
agent under the First Lien Loan Documents shall have required such Loan Party to
take similar action (or omitted to take such similar action), and delivery of
any Collateral to the collateral agent under the First Lien Loan Documents
pursuant to the First Lien Loan Documents shall satisfy any delivery requirement
hereunder or under any other Second Lien Loan Document.
     9.20 Delivery of Lender Addenda. Each Lender (other than any Lender whose
name appears on the signature pages to this Agreement) shall become a party to
this Agreement by delivering to the Agents a Lender Addendum duly executed by
such Lender.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  VELO HOLDINGS INC.    
 
           
 
  By:   /s/ James Koven    
 
     
 
Name: James Koven
Title: Secretary    
 
                VELO ACQUISITION INC.    
 
           
 
  By:   /s/ James Koven    
 
     
 
Name: James Koven
Title: Secretary    
 
                VERTRUE INCORPORATED    
 
           
 
  By:   /s/ James Duffy    
 
     
 
Name: James Duffy
Title: Secretary    

 



--------------------------------------------------------------------------------



 



                  LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent    
 
           
 
  By:   /s/ Laurie Perper    
 
     
 
Name: Laurie Perper
Title: Senior Vice President    
 
                LEHMAN COMMERCIAL PAPER INC.,
as Collateral Agent    
 
           
 
  By:   /s/ Laurie Perper    
 
     
 
Name: Laurie Perper
Title: Senior Vice President    
 
                JPMORGAN CHASE BANK, N.A.,
as Syndication Agent    
 
           
 
  By:   /s/ Ann B. Kerns    
 
     
 
Name: Ann B. Kerns
Title: Vice President    
 
                LEHMAN BROTHERS INC.,
as Joint Lead Arranger and Joint Bookrunner    
 
           
 
  By:   /s/ Laurie Perper    
 
     
 
Name: Laurie Perper
Title: Senior Vice President    
 
                J.P. MORGAN SECURITIES INC.,
as Joint Lead Arranger and Joint Bookrunner    
 
           
 
  By:   /s/ Earl E. Dowling    
 
     
 
Name: Earl E. Dowling
Title: Vice President    

 